


109 HR 5814 IH: To authorize appropriations for the Department of

U.S. House of Representatives
2006-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5814
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2006
			Mr. King of New York
			 (for himself, Mr. Thompson of
			 Mississippi, Mr. Rogers of
			 Alabama, and Mr. Meek of
			 Florida) introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To authorize appropriations for the Department of
		  Homeland Security, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Department of Homeland
			 Security Authorization Act for Fiscal Year 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Authorization of Appropriations
					Sec. 101. Department of Homeland Security.
					Title II—Improving Management, Integration, and
				Oversight
					Subtitle A—Management Reform
					Sec. 201. Abolishment of Under Secretary for
				Management.
					Sec. 202. Providing direct line authority for chief operating
				officers.
					Sec. 203. Emergency planning and response for individuals with
				disabilities.
					Sec. 204. Government Accountability Office study on
				accessibility of emergency shelters.
					Sec. 205. Homeland Security Education Program.
					Subtitle B—Integration and Organizational
				Improvements
					Sec. 221. Establishment of Directorate for Policy, Planning,
				and International Affairs.
					Sec. 222. Consolidation of the efforts of the Center for
				Domestic Preparedness and the Noble Training Center.
					Sec. 223. Government Accountability Office study of integration
				and adequacy of training programs related to asylum at ports of
				entry.
					Subtitle C—Strengthening Oversight
					Sec. 231. Congressional notification requirement.
					Sec. 232. Authorization Liaison Officer.
					Sec. 233. Required budget line item for Office of
				Counternarcotics Enforcement.
					Sec. 234. Secure border initiative financial
				accountability.
					Title III—Procurement Reform
					Sec. 301. Homeland security procurement training.
					Sec. 302. Additional requirements to review past performance of
				contractors.
					Sec. 303. Streamlining of SAFETY Act and procurement
				processes.
					Title IV—Personnel Authorities
					Subtitle A—Workforce Enhancements
					Sec. 401. Cost-effective training for border patrol
				agents.
					Sec. 402. Continuation of Federal law enforcement training
				center authority to appoint and maintain a cadre of Federal annuitants to
				support training.
					Sec. 403. Canine detection team coordination and
				certification.
					Sec. 404. Authority for Customs and Border Protection to
				appoint and maintain a cadre of Federal annuitants.
					Sec. 405. Strengthening border patrol recruitment and
				retention.
					Subtitle B—Improving Security Clearance Process
					Sec. 411. Increased security screening of Homeland Security
				Officials.
					Sec. 412. Authorities of Chief Security Officer.
					Title V—Intelligence and Information Sharing
					Sec. 501. Departmental reorganization.
					Sec. 502. Intelligence components of Department of Homeland
				Security.
					Sec. 503. Homeland Security Advisory System.
					Sec. 504. Homeland security information sharing.
					Sec. 505. State, Local, Tribal, and Regional Information Fusion
				Center Initiative.
					Sec. 506. Homeland Security Information Sharing Fellows
				Program.
					Sec. 507. Full and efficient use of open source
				intelligence.
					Sec. 508. Strengthening the capabilities of the Human Smuggling
				and Trafficking Center.
					Title VI—Prevention of Nuclear and Biological
				Terrorism
					Sec. 601. Establishment of Office of Domestic Nuclear
				Detection.
					Sec. 602. Chief Medical Officer.
					Sec. 603. National Biosurveillance Integration
				System.
					Sec. 604. Material threats.
					Sec. 605. Study on national biodefense training.
					Sec. 606. Homeland Security Science and Technology Advisory
				Committee.
					Title VII—Homeland Security Infrastructure Protection and
				Cybersecurity Enhancement
					Sec. 701. Infrastructure Protection and
				Cybersecurity.
					Sec. 702. Cybersecurity Training Program and
				Equipment.
					Title VIII—Grants Administration
					Sec. 801. Faster and smarter funding for first
				responders.
					Sec. 802. Authorization of appropriations.
					Title IX—Transportation Security
					Subtitle A—Rail and Public Transportation Security
					Sec. 901. Transportation security.
					Sec. 902. Rulemaking requirements.
					Sec. 903. Rail and public transportation security training
				program.
					Sec. 904. Interagency cooperation.
					Sec. 905. Rail and public transportation security grant
				program.
					Sec. 906. Rail and public transportation security exercise
				program.
					Sec. 907. Authorization of Appropriations.
					Subtitle B—Transportation Security Operations
				Enhancements
					Sec. 911. Aviation security funding.
					Sec. 912. Research and development of transportation security
				technology.
					Sec. 913. Enforcement authority in nonaviation
				transportation.
					Sec. 914. Liability for security screening
				inspections.
					Sec. 915. Temporary private screener assistance.
					Sec. 916. Recurrent training to operate certain
				aircraft.
					Sec. 917. Annual report on unclaimed money
				recovered.
					Subtitle C—Passenger Screening
					Sec. 921. Passenger identification documents.
					Sec. 922. International passenger prescreening.
					Sec. 923. International cooperative efforts.
					Sec. 924. Computer assisted passenger prescreening
				system.
					Sec. 925. Federal flight deck officers.
					Subtitle D—Technical Amendments
					Sec. 931. Reporting requirements repealed.
					Sec. 932. Consolidation of reports.
					Sec. 933. Aircraft charter customer and lessee
				prescreening.
					Title X—Miscellaneous Provisions
					Sec. 1001. Protection of Department of Homeland Security name,
				initials, insignia, and seal.
					Sec. 1002. Authorized use of surplus military
				vehicles.
					Sec. 1003. Encouraging use of computerized training
				aids.
				
			IAuthorization of
			 Appropriations
			101.Department of
			 Homeland SecurityThere is
			 authorized to be appropriated to the Secretary of Homeland Security for the
			 necessary expenses of the Department of Homeland Security for fiscal year 2007,
			 $34,698,270,000.
			IIImproving
			 Management, Integration, and Oversight
			AManagement
			 Reform
				201.Abolishment of
			 Under Secretary for Management
					(a)AbolishmentSection 701 and section 702 of the Homeland
			 Security Act of 2002 (6 U.S.C. 341) is amended by striking Under
			 Secretary for Management wherever it appears and inserting
			 Deputy Secretary .
					(b)Conforming
			 amendmentSection 103(a) of the Homeland Security Act of 2002 (6
			 U.S.C. 113(a)) is amended by striking paragraph (7) and redesignating
			 paragraphs (8) through (10) as paragraphs (7) through (9) respectively.
					202.Providing
			 direct line authority for chief operating officers
					(a)In
			 generalThe Department’s
			 Chief Operating Officers shall include the following:
						(1)the Chief
			 Financial Officer;
						(2)the Chief
			 Procurement Officer;
						(3)the Chief Information Officer;
						(4)the Chief Human
			 Resources Officer;
						(5)the Chief
			 Administrative Officer; and
						(6)the Chief Security
			 Officer.
						(b)DelegationThe
			 Secretary shall delegate to the Chief Operating Officers direct authority over
			 their respective counterparts in component agencies to ensure that the
			 component agencies adhere to the laws, rules, regulations, and departmental
			 policies for which the Chief Operating Officers are responsible for
			 implementing. In coordination with the head of the relevant component agency,
			 such authorities shall include, with respect to the Officer’s counterparts
			 within component agencies of the Department, the following:
						(1)the ability to
			 direct the activities of personnel;
						(2)the ability to
			 direct planning, operations, and training; and
						(3)the ability to
			 direct the budget and other financial resources.
						(c)Coordination with
			 heads of component agenciesThe Chief Operating Officers in
			 component agencies shall coordinate with the heads of their respective agencies
			 while fulfilling their responsibilities under subsection (b) to report directly
			 to the Chief Operating Officers referred to in subsection (a).
					203.Emergency planning
			 and response for individuals with disabilities
					(a)Officer for
			 Civil Rights and Civil Liberties as coordinator for the
			 SecretarySection 705(a) of the Homeland Security Act of 2002 (6
			 U.S.C. 345(a)) is amended by striking and after the semicolon at
			 the end of paragraph (5), by striking the period at the end of paragraph (6)
			 and inserting ; and, and by adding at the end the
			 following:
						
							(7)serve as the
				Secretary’s coordinator for issues relating to individuals with disabilities
				and mitigation, preparedness, response, and recovery, by assisting the
				Secretary and directorates and offices of the Department to develop, implement,
				and periodically review relevant policies and
				procedures.
							.
					(b)Coordinator for
			 Director of FEMASection 507 of the Homeland Security Act of 2002
			 (6 U.S.C. 317) is amended by adding at the end the following:
						
							(c)Coordinator for
				issues relating to individuals with disabilitiesThe Director of
				the Federal Emergency Management Agency shall appoint an individual to serve as
				the Director’s coordinator for issues relating to individuals with
				disabilities. Such individual shall report to the Director and to the Officer
				for Civil Rights and Civil
				Liberties.
							.
					(c)Coordinator for
			 under secretary for preparednessSection 502 of the Homeland
			 Security Act of 2002 (6 U.S.C. 312) is amended by inserting (a)
			 In
			 general.— before The Secretary, and by
			 adding at the end the following:
						
							(b)Coordinator for
				issues relating to individuals with disabilitiesThe Under
				Secretary for Preparedness shall appoint a coordinator for issues relating to
				individuals with disabilities. Such individual shall report to the Under
				Secretary and to the Officer for Civil Rights and Civil
				Liberties.
							.
					204.Government
			 Accountability Office study on accessibility of emergency shelters
					(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a national study regarding whether,
			 and, if so, to what extent, emergency shelters for use in response to a major
			 disaster, as that term is defined in section 102(2) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), are
			 accessible to, and usable by, individuals with disabilities.
					(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report summarizing the results of the study
			 under subsection (a).
					205.Homeland
			 Security Education Program
					(a)EstablishmentThe Secretary, acting through the
			 Department official with primary responsibility for grants and training, shall
			 establish a graduate-level Homeland Security Education Program in the National
			 Capital Region to provide educational opportunities to senior Federal officials
			 and selected State and local officials with homeland security and emergency
			 management responsibilities.
					(b)Leveraging of
			 existing resourcesTo
			 maximize efficiency and effectiveness in carrying out the Program, the
			 Secretary shall use existing Department-reviewed Master's Degree curricula in
			 homeland security, including curricula pending accreditation, together with
			 associated learning materials, quality assessment tools, digital libraries,
			 exercise systems and other curriculum components already being delivered by
			 Federal, State, and private universities and educational facilities, including
			 the National Domestic Preparedness Consortium, the National Fire Academy, and
			 the Emergency Management Institute.
					(c)Student
			 enrollment
						(1)SourcesThe student body of the Program shall
			 include officials from Federal, State, tribal, and local governments, and from
			 other sources designated by the Secretary.
						(2)Enrollment
			 priorities and selection criteriaThe Secretary shall establish
			 policies governing student enrollment priorities and selection criteria that
			 are consistent with the mission of the Program.
						(3)DiversityThe
			 Secretary shall take reasonable steps to ensure that the student body
			 represents racial, gender, and ethnic diversity.
						(d)Service
			 Commitment
						(1)In
			 generalBefore any employee selected for the Program may be
			 assigned to such education, the employee shall agree in writing to—
							(A)continue in the
			 service of the agency sponsoring the employee during the two-year period
			 beginning on the date on which the employee completes the program, unless the
			 employee is involuntarily separated from the service of that agency for reasons
			 other than reduction in force; and
							(B)pay to the
			 Government the amount of the additional expenses incurred by the Government in
			 connection with the employee’s education if the employee is voluntarily
			 separated from the service to the agency before the end of the period described
			 in subparagraph (A).
							(2)Payment of
			 expenses
							(A)ExemptionAn
			 employee who leaves the service of the sponsoring agency to enter into the
			 service of another agency in any branch of the Government shall not be required
			 to make a payment under paragraph (1)(B), unless the head of the agency that
			 sponsored the education of the employee notifies the employee before the date
			 on which the employee enters the service of the other agency that payment is
			 required under that paragraph.
							(B)Amount of
			 paymentIf an employee is
			 required to make a payment under paragraph (1)(B), the agency that sponsored
			 the education of the employee shall determine the amount of the payment, except
			 that such amount may not exceed the pro rata share of the expenses incurred for
			 the time remaining in the two-year period.
							(3)Recovery of
			 paymentIf an employee who is required to make a payment under
			 this subsection does not make the payment, a sum equal to the amount of the
			 expenses incurred by the Government for the education of that employee is
			 recoverable by the Government from the employee or his estate by—
							(A)setoff against
			 accrued pay, compensation, amount of retirement credit, or other amount due to
			 the employee from the Government; or
							(B)such other method
			 as is provided by law for the recovery of amounts owing to the
			 Government.
							BIntegration and
			 Organizational Improvements
				221.Establishment of
			 Directorate for Policy, Planning, and International Affairs
					(a)EstablishmentThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended)—
						(1)by
			 redesignating title VI as subtitle B of title XVIII, and moving such title so
			 as to appear after subtitle A of title XVIII, as added by section 403;
						(2)by striking the
			 heading for such title and inserting the following:
							
								BTreatment of
				Certain Charitable
				Trusts
								.
						(3)by redesignating section 601 as section
			 1811; and
						(4)by inserting after title V the following
			 new title:
							
								VIPolicy, Planning,
				and International Affairs
									601.Directorate for
				policy, planning, and international affairs
										(a)EstablishmentThere
				is in the Department a Directorate for Policy, Planning, and International
				Affairs.
										(b)Under Secretary
				for Policy
											(1)In
				generalThe head of the Directorate is the Under Secretary for
				Policy, who shall be appointed by the President.
											(2)QualificationsNo
				individual shall be appointed Under Secretary for Policy under paragraph (1)
				unless the individual has, by education and experience, demonstrated knowledge,
				ability, and skill in the fields of policy and strategic planning.
											(c)Responsibilities
				of Under Secretary
											(1)Policy
				responsibilitiesSubject to the direction and control of the
				Secretary, the policy responsibilities of the Under Secretary for Policy shall
				be as follows:
												(A)To serve as the
				principal policy advisor to the Secretary.
												(B)To provide overall
				direction and supervision of policy development for the programs, offices, and
				activities of the Department.
												(C)To establish and
				implement a formal policymaking process for the Department.
												(D)To analyze,
				evaluate, and review the completed, ongoing, and proposed programs of the
				Department to ensure they are compatible with the statutory and regulatory
				responsibilities of the Department and with the Secretary’s priorities,
				strategic plans, and policies.
												(E)To ensure that the
				budget of the Department (including the development of future year budgets and
				interaction with the Office of Management and Budget and with Congress) is
				compatible with the statutory and regulatory responsibilities of the Department
				and with the Secretary’s priorities, strategic plans, and policies.
												(F)To represent the
				Department in any development of policy that requires the Department to consult
				with another Federal agency, the Office of the President, a foreign government,
				or any other governmental or private sector entity.
												(G)To supervise and
				oversee policy development undertaken by the component agencies and offices of
				the Department.
												(H)To provide for the
				coordination and maintenance of the trade and customs revenue functions of the
				Department.
												(2)Strategic
				planning responsibilitiesSubject to the direction and control of
				the Secretary, the strategic planning responsibilities of the Under Secretary
				for Policy shall be as follows:
												(A)To conduct
				long-range, strategic planning for the Department.
												(B)To prepare
				national and Department strategies, as appropriate.
												(C)To conduct net
				assessments of issues facing the Department.
												(3)International
				responsibilitiesSubject to the direction and control of the
				Secretary, the international responsibilities of the Under Secretary for Policy
				shall be as follows:
												(A)To promote the
				exchange of information and the sharing of best practices and technology
				relating to homeland security with nations friendly to the United States,
				including—
													(i)the exchange of information on research and
				development on homeland security technologies in coordination with the Under
				Secretary for Science and Technology;
													(ii)joint training exercises of first
				responders in coordination with the Department official with primary
				responsibility for grants and training; and
													(iii)exchanging expertise and information on
				terrorism prevention, response, and crisis management in coordination with the
				Director of the Federal Emergency Management Agency.
													(B)To identify any
				homeland security-related area in which the United States and other nations and
				appropriate international organizations could collaborate to improve
				capabilities and to encourage the exchange of information or sharing of best
				practices and technology relating to that area.
												(C)To plan and participate in international
				conferences, exchange programs (including the exchange of scientists,
				engineers, and other experts), and other training activities with friendly
				nations in coordination with the Under Secretary for Science and
				Technology.
												(D)To manage
				international activities within the Department in coordination with other
				Federal officials with responsibility for counterterrorism matters.
												(E)To oversee the
				activities of Department personnel operating in other countries or traveling to
				other countries.
												(F)To represent the
				Department in international negotiations and working groups.
												(4)Private
				sector
												(A)To create and
				foster strategic communications with the private sector to enhance the primary
				mission of the Department to protect the United States.
												(B)To advise the
				Secretary on the impact on the private sector of the policies, regulations,
				processes, and actions of the Department.
												(C)To create and
				manage private sector advisory councils composed of representatives of
				industries and associations designated by the Secretary—
													(i)to
				advise the Secretary on private sector products, applications, and solutions as
				they relate to homeland security challenges; and
													(ii)to advise the
				Secretary on homeland security policies, regulations, processes, and actions
				that affect the participating industries and associations.
													(D)To promote
				existing public-private partnerships and develop new public-private
				partnerships to provide for collaboration and mutual support to address
				homeland security challenges.
												(E)To identify
				private sector resources and capabilities that could be effective in
				supplementing functions of the Department and State and local governments to
				prevent or respond to acts of terrorism.
												(F)To coordinate among
				the Department’s operating entities and with the Assistant Secretary for Trade
				Development of the Department of Commerce on issues related to the travel and
				tourism industries.
												(5)Trade and
				customs revenue functionsThe Under Secretary for Policy
				shall—
												(A)ensure that the
				trade and customs revenue functions of the Department are coordinated within
				the Department and with other Federal departments and agencies, and that the
				impact on legitimate trade is taken into account in any action impacting these
				functions; and
												(B)monitor and report to Congress on the
				Department's mandate to ensure that the trade and customs revenue functions of
				the Department are not diminished, including how spending, operations, and
				personnel related to these functions have kept pace with the level of trade
				entering the United States.
												602.Office of
				international affairs
										(a)EstablishmentThere is established within the Directorate of Policy, Planning, and
				International Affairs an Office of International Affairs. The Office shall be
				headed by an Assistant Secretary, who shall be appointed by the
				Secretary.
										(b)Duties of the
				Assistant SecretaryThe
				Assistant Secretary for International Affairs, in coordination with the Under
				Secretary for Science and Technology, the Director of the Federal Emergency
				Management Agency, the Department official with primary responsibility for
				grants and training, and other officials of the Department, as appropriate,
				shall have the following duties:
											(1)To promote
				information and education exchange with nations friendly to the United States
				in order to promote sharing of best practices and technologies relating to
				homeland security. Such exchange shall include the following:
												(A)Exchange of
				information on research and development on homeland security
				technologies.
												(B)Joint training
				exercises of first responders.
												(C)Exchange of
				expertise on terrorism prevention, response, and crisis management.
												(2)To identify areas
				for homeland security information and training exchange where the United States
				has a demonstrated weakness and another friendly nation or nations have a
				demonstrated expertise.
											(3)To plan and
				undertake international conferences, exchange programs, and training
				activities.
											(4)To manage
				international activities within the Department in coordination with other
				Federal officials with responsibility for counter-terrorism matters.
											603.Other offices
				and officials
										(a)In
				GeneralThe Under Secretary for Policy shall establish the
				following offices in the Directorate for Policy, Planning, and International
				Affairs:
											(1)The Office of
				Policy, which shall be administered by an Assistant Secretary for
				Policy.
											(2)The Office of
				Strategic Plans, which shall be administered by an Assistant Secretary for
				Strategic Plans and which shall include—
												(A)a Secure Border
				Initiative Program Office; and
												(B)a Screening
				Coordination and Operations Office.
												(3)The Office of the
				Private Sector, which shall be administered by an Assistant Secretary for the
				Private Sector.
											(4)The Victim
				Assistance Officer.
											(5)The Tribal Security
				Officer.
											(6)Such other offices
				as considered necessary by the Under Secretary for Policy.
											(b)Director of
				Cargo Security Policy
											(1)In
				generalThere shall be in the Directorate for Policy, Planning,
				and International Affairs a Director of Cargo Security Policy (hereinafter in
				this subsection referred to as the Director), who shall be
				subject to the direction and control of the Under Secretary for Policy.
											(2)ResponsibilitiesThe
				Director shall—
												(A)advise the
				Assistant Secretary for Policy regarding all aspects of Department programs
				relating to cargo security;
												(B)develop
				Department-wide policies regarding cargo security; and
												(C)coordinate the
				cargo security policies and programs of the Department with other Federal
				departments and agencies, including by working with officials of the Department
				of Energy and the Department of State, as appropriate, in negotiating
				international agreements relating to cargo security.
												(c)Director of
				Trade Policy
											(1)In
				generalThere shall be in the Directorate for Policy, Planning,
				and International Affairs a Director of Trade Policy (hereinafter in this
				subsection referred to as the Director), who shall be subject to
				the direction and control of the Under Secretary for Policy.
											(2)ResponsibilitiesThe
				Director shall—
												(A)advise the
				Assistant Secretary for Policy regarding all aspects of Department programs
				relating to the trade and customs revenue functions of the Department;
												(B)develop
				Department-wide policies regarding trade and customs revenue functions and
				trade facilitation; and
												(C)coordinate the
				trade and customs revenue-related programs of the Department with other Federal
				departments and agencies.
												604.Consultation on
				trade and customs revenue functions
										(a)In
				GeneralThe Secretary and the Under Secretary for Policy shall
				consult with representatives of the business community involved in
				international trade, including seeking the advice and recommendations of the
				Commercial Operations Advisory Committee (COAC), on Department policies and
				actions that have a significant impact on international trade and customs
				revenue functions.
										(b)COAC
				Consultation and Notification
											(1)In
				generalSubject to paragraph (2), the Secretary shall seek the
				advice and recommendations of COAC on any proposed Department policies,
				initiatives, actions, or organizational reforms that will have a major impact
				on trade and customs revenue functions not later than 45 days prior to the
				finalization of the policies, initiatives, actions, or organizational
				reforms.
											(2)ExceptionIf
				the Secretary determines that it is important to the national security interest
				of the United States to finalize any proposed Department policies, initiatives,
				actions, or organizational reforms prior to the provision of advice and
				recommendations described in paragraph (1), the Secretary shall—
												(A)seek the advice
				and recommendations of COAC on the policies, initiatives, actions, or
				organizational reforms not later than 30 days after the date on which the
				policies, initiatives, actions, or organizational reforms are finalized;
				and
												(B)to the extent
				appropriate, modify the policies, initiatives, actions, or organizational
				reforms based upon the advice and recommendations of COAC.
												(c)Congressional
				Consultation and Notification
											(1)In
				generalSubject to paragraph (2), the Secretary shall consult
				with and provide any recommendations of COAC received under subsection (b) to
				the appropriate congressional committees not later than 30 days prior to the
				finalization of any Department policies, initiatives, actions or organizational
				reforms that will have a major impact on trade and customs revenue
				functions.
											(2)ExceptionIf
				the Secretary determines that it is important to the national security interest
				of the United States to finalize any Department policies, initiatives, actions,
				or organizational reforms prior to the consultation described in paragraph (1),
				the Secretary shall—
												(A)consult with and
				provide any recommendations of COAC received under subsection (b) to the
				appropriate congressional committees not later than 30 days after the date on
				which the policies, initiative, actions, or organizational reforms are
				finalized; and
												(B)to the extent
				appropriate, modify the policies, initiatives, actions, or organizational
				reforms based upon the consultations with the appropriate congressional
				committees.
												.
						(b)Conforming
			 amendmentSection 879 of the
			 Homeland Security Act of 2002 (6 U.S.C. 459) is repealed.
					(c)Clerical
			 AmendmentsThe table of contents in section 1(b) of such Act is
			 amended—
						(1)by striking the
			 item relating to section 879;
						(2)by
			 striking the items relating to title VI and inserting the following:
							
								
									Title VI—Policy, Planning, and International
				Affairs
									Sec. 601. Directorate for Policy,
				Planning, and International Affairs.
									Sec. 602. Office of International
				Affairs.
									Sec. 603. Other offices and
				officials.
								
								;
						and
						(3)by inserting after the items relating to
			 subtitle A of title XIX, as added by section 403, the following:
							
								
									Subtitle B—Treatment of Certain
				Charitable Trusts
									Sec. 1811.Treatment of charitable trusts
				for members of the armed forces of the United States and other governmental
				organizations.
								
								.
						222.Consolidation
			 of the efforts of the Center for Domestic Preparedness and the Noble Training
			 Center
					(a)TransferThe
			 Noble Training Center is transferred to the Center for Domestic Preparedness.
			 The Center for Domestic Preparedness shall integrate the Noble Training Center
			 into the program structure of the Center for Domestic Preparedness.
					(b)Executive
			 Service designation for Director of Center for Domestic
			 PreparednessThe Director of the Center for Domestic Preparedness
			 of the Department of Homeland Security shall be a career appointee in the
			 Senior Executive Service.
					(c)Center for
			 Domestic Preparedness facility managementThe Director of the Center for Domestic
			 Preparedness is authorized to obtain the transfer of the United States Army
			 In-Processing Center (commonly referred to as the 500 Area) and portions of the
			 former Noncommissioned Officer Housing Dormitories (commonly referred to as the
			 900 Area) at the former Fort McClellan, Alabama, for use by the Center for
			 Domestic Preparedness.
					223.Government
			 Accountability Office study of integration and adequacy of training programs
			 related to asylum at ports of entry
					(a)In
			 generalThe Comptroller
			 General shall conduct a study of the integration and adequacy of training for
			 Department of Homeland Security personnel who interdict, interview, and process
			 asylum seekers ports of entry, including at airports, in the United
			 States.
					(b)Contents of
			 studyThe study shall
			 include—
						(1)an
			 assessment of whether such training provides such personnel with adequate and
			 clear guidance on the standards for handling asylum seekers;
						(2)an assessment of
			 whether such personnel coordinate appropriately to ensure that relevant United
			 States laws are fully enforced; and
						(3)recommendations,
			 as appropriate, for steps that the Secretary of Homeland Security should take
			 to provide better integration and adequacy of such training to such personnel
			 in order to better secure the borders of the United States while ensuring that
			 asylum seekers are properly processed and their claims are fully
			 evaluated.
						(c)ReportNot later than 12 months after the date of
			 the enactment of this Act, the Comptroller General shall submit a report
			 summarizing the results of the study to the Committee on Homeland Security of
			 the House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate.
					CStrengthening
			 Oversight
				231.Congressional
			 notification requirement
					(a)In
			 generalTitle I of the Homeland Security Act of 2002 (6 U.S.C.
			 111 et seq.) is amended by adding at the end the following:
						
							104.Congressional
				notification
								(a)In
				generalThe Secretary shall
				actively consult with the congressional homeland security committees, and shall
				keep such committees fully and currently informed with respect to all
				activities and responsibilities within the jurisdictions of these
				committees.
								(b)Relationship to
				other lawNothing in this
				section affects the requirements of section 872. The requirements of this
				section supplement, and do not replace, the requirements of that section.
								(c)Inspector
				GeneralThe Inspector General
				of the Department shall be responsible, independently of the responsibility of
				the Secretary under subsection (a), for keeping the congressional homeland
				security committees fully and currently informed of the Department’s
				activities, including informing the congressional homeland security committees
				of major audits, investigations, or other activities of the Inspector General
				by no later than 72 hours prior to the release of, or at any time upon the
				request by such a committee for, the findings of major audits, investigations,
				or other activities. Additionally, the Inspector General shall provide to such
				a committee a written notification and summary of the contents of its
				semiannual and annual reports by no later than 72 hours prior to the release of
				such reports.
								(d)Classified
				notificationThe Secretary may submit any information required by
				this section in classified form if the information is classified pursuant to
				applicable national security standards.
								(e)Savings
				clauseThis section shall not be construed to limit or otherwise
				affect the congressional notification requirements of title V of the National
				Security Act of 1947 (50 U.S.C. 413 et seq.), insofar as they apply to the
				Department.
								(f)DefinitionAs
				used in this section, the term congressional homeland security
				committees means the Committee on Homeland Security and the Committee
				on Appropriations of the House of Representatives and the Committee on Homeland
				Security and Governmental Affairs and the Committee on Appropriations of the
				Senate.
								.
					(b)Conforming
			 amendmentThe table of contents in Section 1(a) of such Act is
			 amended by inserting after the item relating to section 103 the
			 following:
						
							
								Sec. 104. Congressional
				notification.
							
							.
					(c)Coast Guard
			 mission review reportSection 888(f)(2) of the Homeland Security
			 Act of 2002 (6 U.S.C. 468(f)(2)) is amended—
						(1)by redesignating
			 subparagraphs (B) through (E) as subparagraphs (C) through (F) respectively;
			 and
						(2)by striking
			 subparagraph (A) and inserting the following:
							
								(A)the Committee on
				Homeland Security and Governmental Affairs of the Senate;
								(B)the Committee on
				Homeland Security of the House of
				Representatives;
								.
						232.Authorization
			 Liaison OfficerSection 702 of
			 the Homeland Security Act of 2002 (6 U.S.C. 342) is amended by adding at the
			 end the following:
					
						(d)
				Authorization Liaison Officer
							(1)In
				generalThe Chief Financial Officer shall establish the position
				of Authorization Liaison Officer to provide timely budget and other financial
				information to the Committee on Homeland Security of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the Senate. The Authorization Liaison Officer shall report directly to the
				Chief Financial Officer.
							(2)Submission of
				reports to CongressThe
				Authorization Liaison Officer shall coordinate with the Appropriations Liaison
				Officer within the Office of the Chief Financial Officer to ensure, to the
				greatest extent possible, that all reports prepared for the Committees on
				Appropriations of the House of Representatives and the Senate are submitted
				concurrently to the Committee on Homeland Security of the House of
				Representatives and the Committee on Homeland Security and Governmental Affairs
				of the
				Senate.
							.
				233.Required budget line
			 item for Office of Counternarcotics EnforcementIn each fiscal year budget request for the
			 Department of Homeland Security, the Secretary shall include a separate line
			 item for each such fiscal year for expenditures by the Office of
			 Counternarcotics Enforcement of the Department of Homeland Security.
				234.Secure border
			 initiative financial accountability
					(a)In
			 generalThe Inspector General of the Department of Homeland
			 Security shall review each contract action related to the Department’s Secure
			 Border Initiative having a value greater than $20,000,000, to determine whether
			 each such action fully complies with applicable cost requirements, performance
			 objectives, program milestones, inclusion of small, minority, and women-owned
			 business, and timelines. The Inspector General shall complete a review under
			 this subsection with respect to a contract action—
						(1)not later than 60
			 days after the date of the initiation of the action; and
						(2)upon the
			 conclusion of the performance of the contract.
						(b)Report by
			 Inspector GeneralUpon completion of each review described in
			 subsection (a), the Inspector General shall submit to the Secretary of Homeland
			 Security a report containing the findings of the review, including findings
			 regarding any cost overruns, significant delays in contract execution, lack of
			 rigorous departmental contract management, insufficient departmental financial
			 oversight, bundling that limits the ability of small business to compete, or
			 other high risk business practices.
					(c)Report by
			 SecretaryNot later than 30 days after the receipt of each report
			 required under subsection (b), the Secretary of Homeland Security shall submit
			 to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the findings of the report by the Inspector General and the steps the
			 Secretary has taken, or plans to take, to address the problems identified in
			 such report.
					(d)Authorization of
			 appropriationsIn addition to amounts that are otherwise
			 authorized to be appropriated to the Office of the Inspector General, an
			 additional amount equal to at least five percent for fiscal year 2007, at least
			 six percent for fiscal year 2008, and at least seven percent for fiscal year
			 2009 of the overall budget of the Office for each such fiscal year is
			 authorized to be appropriated to the Office to enable the Office to carry out
			 this section.
					(e)Action by
			 Inspector GeneralIn the event the Inspector General becomes
			 aware of any improper conduct or wrongdoing in accordance with the contract
			 review required under subsection (a), the Inspector General shall, as
			 expeditiously as practicable, refer information related to such improper
			 conduct or wrongdoing to the Secretary of Homeland Security or other
			 appropriate official in the Department of Homeland Security for purposes of
			 evaluating whether to suspend or debar the contractor.
					IIIProcurement
			 Reform
			301.Homeland
			 security procurement training
				(a)In
			 generalSubtitle H of title VIII of the Homeland Security Act of
			 2002 is amended by adding at the end the following new section:
					
						890A.Homeland
				security procurement training
							(a)EstablishmentThe
				Chief Procurement Officer shall provide homeland security procurement training
				to acquisition employees.
							(b)Responsibilities
				of Chief Procurement OfficerThe Chief Procurement Officer shall carry
				out the following responsibilities:
								(1)Establish
				objectives to achieve the efficient and effective use of available acquisition
				resources by coordinating the acquisition education and training programs of
				the Department and tailoring them to support the careers of acquisition
				employees.
								(2)Develop, in
				consultation with the Council on Procurement Training established under
				subsection (d), the curriculum of the homeland security procurement training to
				be provided.
								(3)Establish, in
				consultation with the Council on Procurement Training, training standards,
				requirements, and courses to be required for acquisition employees.
								(4)Establish an
				appropriate centralized mechanism to control the allocation of resources for
				conducting such required courses and other training and education.
								(5)Select course
				providers and certify courses to ensure that the procurement training
				curriculum supports a coherent framework for the educational development of
				acquisition employees, including the provision of basic, intermediate, and
				advanced courses.
								(6)Publish an annual
				catalog that includes a list of the acquisition education and training
				courses.
								(7)Develop a system
				of maintaining records of student enrollment, and other data related to
				students and courses conducted pursuant to this section.
								(c)Provision of
				instructionThe Chief Procurement Officer shall provide
				procurement training to acquisition employees of any office under subsection
				(d)(3). The appropriate member of the Council on Procurement Training may
				direct such an employee to receive procurement training.
							(d)Council on
				Procurement Training
								(1)EstablishmentThe
				Secretary shall establish a Council on Procurement Training to advise and make
				policy and curriculum recommendations to the Chief Procurement Officer
								(2)Chair of
				CouncilThe chair of the Council on Procurement Training shall be
				the Deputy Chief Procurement Officer.
								(3)MembersThe
				members of the Council on Procurement Training are the chief procurement
				officers of each of the following:
									(A)United States Customs and Border
				Protection.
									(B)The Transportation
				Security Administration.
									(C)The Office of
				Procurement Operations.
									(D)The Bureau of
				Immigration and Customs Enforcement.
									(E)The Federal
				Emergency Management Agency.
									(F)The Coast
				Guard.
									(G)The Federal Law
				Enforcement Training Center.
									(H)The United States
				Secret Service.
									(I)Such other entity as the Secretary
				determines is appropriate.
									(e)Acquisition
				employee definedFor purposes
				of this section, the term acquisition employee means an employee
				serving under a career or career-conditional appointment in the competitive
				service or appointment of equivalent tenure in the excepted service of the
				Federal Government, at least 50 percent of whose assigned duties include
				acquisitions, procurement-related program management, or procurement-related
				oversight functions.
							(f)Report
				requiredNot later than March
				1 of each year, the Chief Procurement Officer shall submit to the Secretary a
				report on the procurement training provided under this section, which shall
				include information about student enrollment, students who enroll but do not
				attend courses, graduates, certifications, and other relevant
				information.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
					
						
							Sec. 890A. Homeland security procurement
				training.
						
						.
				302.Additional
			 requirements to review past performance of contractors
				(a)Consideration of
			 contractor past performanceIn awarding a contract to a
			 contractor, the Secretary of Homeland Security shall consider the past
			 performance of that contractor based on the review conducted under subsection
			 (b).
				(b)Review
			 requiredBefore awarding a
			 contract to any contractor, including a contract to be awarded to a contractor
			 that has previously provided or currently provides goods or services to the
			 Department of Homeland Security, the Secretary of Homeland Security, acting
			 through the appropriate contracting officer or officers of the Department,
			 shall require the contractor to submit information regarding the contractor’s
			 past and current performance of Federal, State, and local government and
			 private sector contracts.
				(c)Contact of
			 relevant officialsAs part of any review of a contractor’s past
			 performance conducted under subsection (b), the Secretary, acting through an
			 appropriate contracting officer of the Department, shall contact the relevant
			 official who administered or oversaw any contract performed by that contractor
			 during the five-year period preceding the date on which the review
			 begins.
				303.Streamlining of
			 SAFETY Act and procurement processes
				(a)PersonnelThe Secretary of Homeland Security shall
			 ensure that, in addition to any scientific evaluation completed prior to the
			 designation or certification of qualified anti-terrorism technologies under the
			 SAFETY Act (6 U.S.C. 441), a sufficient number of full-time equivalent
			 personnel, who are properly trained and qualified to apply legal, economic, and
			 risk analyses, are involved in the review and prioritization of anti-terrorism
			 technologies for the purpose of determining whether such technologies may be
			 designated by the Secretary as qualified anti-terrorism technologies under
			 section 862(b) of the SAFETY Act (6 U.S.C. 441(b)) or certified by the
			 Secretary under section 863(d) of such Act (6 U.S.C. 442(d)).
				(b)Coordination
			 within Department of Homeland SecurityThe Secretary shall—
					(1)ensure coordination between the Department
			 official directly responsible for the implementation of the SAFETY Act, the
			 Chief Procurement Officer of the Department, the Under Secretary for Science
			 and Technology, the Under Secretary for Policy, and the Department of Homeland
			 Security General Counsel to maximize the application of the litigation and risk
			 management provisions of the SAFETY Act to qualified anti-terrorism
			 technologies procured by the Department; and
					(2)ensure coordination of the Department’s
			 efforts to promote awareness and utilization of the litigation and risk
			 management provisions of the SAFETY Act in the procurement of qualified
			 anti-terrorism technologies at the Federal, State, and local levels.
					(c)Issuance of
			 Departmental DirectiveThe
			 Secretary of Homeland Security shall, in accordance with the final rule
			 implementing the SAFETY Act, issue a Departmental management directive
			 requiring appropriate coordination between Department procurement officials and
			 the Department officials responsible for implementing the SAFETY Act in advance
			 of any Department procurement involving a qualified anti-terrorism
			 technology.
				(d)TrainingAs part of comprehensive procurement
			 training authorized under section 301 of this Act, the Secretary of Homeland
			 Security shall include SAFETY Act instruction for all acquisition employees and
			 their representatives.
				(e)Review of
			 Anti-terrorism Acquisitions
					(1)StudyThe Secretary of Homeland Security shall
			 conduct a study of all Department of Homeland Security procurements, including
			 ongoing procurements and anticipated procurements, to—
						(A)identify such procurements that involve any
			 product, equipment, service (including support and systems integration
			 services), device, or technology (including information technology) that is
			 being designed, developed, modified, or procured for the specific purpose of
			 preventing, detecting, identifying, deterring, or responding to acts of
			 terrorism or limiting the harm such acts might otherwise cause; and
						(B)assess whether any such product, equipment,
			 service (including support and systems integration services), device, or
			 technology (including information technology) is appropriate for the litigation
			 and risk management protections of the SAFETY Act.
						(2)Summary and
			 Classification ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to the appropriate congressional committees a
			 report containing the findings of the study under paragraph (1). Such report
			 shall provide for a plan for ensuring that any product, equipment, service
			 (including support and systems integration services), device, or technology
			 (including information technology) that is assessed as appropriate for
			 litigation and risk management protection under the SAFETY Act shall be
			 promptly considered for such protections.
					IVPersonnel
			 Authorities
			AWorkforce
			 Enhancements
				401.Cost-effective
			 training for border patrol agents
					(a)In
			 generalThe Secretary of Homeland Security shall take such steps
			 as may be necessary to control the costs of hiring, training, and deploying new
			 Border Patrol agents, including—
						(1)permitting
			 individuals who are in training to become Border Patrol agents to waive certain
			 course requirements of such training if such individuals have earlier satisfied
			 such requirements in a similar or comparable manner as determined by the
			 Secretary; and
						(2)directing the Office of Inspector General
			 to conduct a review of the costs and feasibility of training new Border Patrol
			 agents at Federal training centers, including the Federal Law Enforcement
			 Training Center facility in Charleston, South Carolina, and the HAMMER facility
			 in Hanford, Washington, and at training facilities operated by state and local
			 law enforcement academies, non-profit entities, and private entities, as well
			 as the use of all of the above to conduct portions of such training.
						(b)Limitation on
			 per-agent cost of training
						(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 take such steps as may be necessary to ensure that the fiscal year 2007
			 per-agent cost of hiring, training, and deploying each new Border Patrol agent
			 does not exceed $150,000.
						(2)Exception and
			 certification
							(A)In
			 generalIf the Secretary determines that the per-agent cost
			 referred to in paragraph (1) exceeds $150,000, the Secretary shall promptly
			 submit to the Committee on Homeland Security of the House of Representatives
			 and the Committee on Homeland Security and Governmental Affairs of the Senate a
			 certification explaining why such per-agent cost exceeds such amount.
							(B)Temporary
			 suspension of trainingUntil the Secretary receives from the
			 committees specified in subparagraph (A) an approval with respect to such
			 increased per-agent cost, the Secretary shall suspend any new hiring, training,
			 and deploying of Border Patrol agents.
							402.Continuation of
			 Federal law enforcement training center authority to appoint and maintain a
			 cadre of Federal annuitants to support trainingSection 1202(a) of the 2002 Supplemental
			 Appropriations Act for Further Recovery From and Response To Terrorist Attacks
			 on the United States (42 U.S.C. 3771 note) is amended in the first
			 sentence—
					(1)by
			 striking enactment of this Act and inserting enactment of
			 the Department of Homeland Security Authorization Act for Fiscal Year
			 2007; and
					(2)by striking
			 250 and inserting 350.
					403.Canine detection
			 team coordination and certification
					(a)In
			 generalThe Homeland Security
			 Act of 2002 is amended by adding at the end the following:
						
							XVIIIMiscellaneous
				provisions
								ACanine detection
				teams
									1801.Coordination
				and enhancement of canine detection team trainingThe Secretary shall—
										(1)fully coordinate the canine training
				programs of the Department that support the Department’s counter-terrorism,
				counter-smuggling, transportation security, and border security missions and
				other missions of the Department, including, with respect to the research and
				development of new canine training methods, the optimum number and type of
				training aids, and measurements for efficiency and effectiveness;
										(2)ensure that the
				Department is maximizing its use of existing training facilities and resources
				to train canines throughout the year; and
										(3)coordinate the use
				of detection canines trained by other Federal agencies, nonprofit
				organizations, universities, and private training facilities in order to
				increase the number of trained detection canines available to Federal, State,
				and local law enforcement agencies.
										1802.Canine
				procurementThe Secretary
				shall—
										(1)make it a priority
				to increase the number of domestically bred canines used by the Department to
				assist in its counter-terrorism mission, including the protection of ports of
				entry and along the United States border;
										(2)increase the utilization of domestically
				bred canines from universities and private and nonprofit sources in the United
				States; and
										(3)consult with other
				Federal, State, and local agencies, nonprofit organizations, universities, and
				private entities that use detection canines, such as those participating in the
				Scientific Working Group on Dog and Orthogonal Detectors (popularly known as
				‘SWGDOG’), as well as the Office of Management and Budget, to encourage
				domestic breeding of canines and consolidate canine procurement, where
				possible, across the Federal Government to reduce the cost of purchasing
				canines.
										1803.Domestic
				canine breeding grant program
										(a)Establishment of
				programThe Secretary shall
				establish a competitive grant program for domestic breeders of canines. The
				purpose of the grant program shall be to encourage the development and growth
				of canine breeds that are best suited for detection training purposes within
				the United States and to encourage the development of applied research into
				enhancement of working dog performance and health traits.
										(b)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $3,000,000 for each of fiscal years 2007 through 2011.
										1804.Homeland
				Security Canine Detection Accreditation Board
										(a)Establishment of
				Accreditation Board
											(1)In
				generalNot later than 180 days after the date on which the
				national voluntary consensus standards referred to in subsection (b)(1) are
				issued, the Secretary, in consultation with the Secretary of Defense, the
				Secretary of State, and the Attorney General, shall establish a Homeland
				Security Canine Detection Accreditation Board to develop and implement a
				process for certifying compliance with such standards.
											(2)MembershipThe membership of the Accreditation Board
				shall consist of experts in the fields of canine training and explosives
				detection from Federal and State agencies, universities, other research
				institutions, and the private sector, such as those represented on the
				Executive Board of SWGDOG.
											(b)Accreditation
				processThe Accreditation Board shall establish and implement a
				voluntary accreditation process to—
											(1)certify that persons conducting
				certification of canine detection teams appropriately ensure that the canine
				detection teams meet the national voluntary consensus standards developed by
				SWGDOG;
											(2)ensure that canine
				detection teams do not put public safety and the safety of law enforcement
				personnel at risk due to fraud or weaknesses in the initial or maintenance
				training curriculum; and
											(3)maintain and update a public list of
				entities accredited by the Department to certify canine detection teams.
											(c)Compliance with
				standardsBeginning not later than the date that is 180 days
				after the date on which the standards referred to in subsection (b)(1) are
				issued, the Secretary shall require that grant funds administered by the
				Department may not be used to acquire a canine detection team unless—
											(1)the canine
				detection team is certified under the process established under subsection (b);
				or
											(2)the Secretary
				determines that the applicant has shown special circumstances that justify the
				acquisition of canines that are not certified under the process established
				under subsection (b).
											1805.DefinitionsIn this subtitle:
										(1)Canine detection
				teamThe term canine detection team means a canine
				and a canine handler.
										(2)Certifying
				entityThe term
				certifying entity means an entity that oversees the processes
				and procedures used to train and test canine detection teams.
										(3)SWGDOGThe
				term SWGDOG means the Scientific Working Group of Dog and
				Orthogonal
				Detectors.
										.
					(b)Clerical
			 amendmentThe table of
			 sections in section 1(b) of such Act is amended by adding at the end the
			 following:
						
							
								Title XVIII—Miscellaneous provisions
								Subtitle A—Canine detection teams
								Sec. 1801. Coordination and enhancement of canine protection
				team training.
								Sec. 1802. Canine procurement.
								Sec. 1803. Domestic canine breeding grant program.
								Sec. 1804. Homeland Security Canine Detection Accreditation
				Board.
								Sec. 1805. Definitions.
							
							.
					(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall report to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Homeland Security and
			 Governmental Affairs of the Senate on the plan of the Secretary to coordinate
			 and consolidate the canine training programs of the Department of Homeland
			 Security in accordance with section 1801 of the Homeland Security Act of 2002,
			 as added by subsection (b).
					404.Authority for
			 Customs and Border Protection to appoint and maintain a cadre of Federal
			 annuitants
					(a)In
			 generalNotwithstanding any other provision of law, the
			 Commissioner of United States Customs and Border Protection (CBP) may, for a
			 period ending not later than five years after the date of the enactment of this
			 Act, appoint and employ up to 500 Federal annuitants to any position in CBP
			 that supports the acceleration of the ability of CBP to secure the
			 international land and maritime borders of the United States—
						(1)without regard to
			 any provision of title 5, United States Code, which might otherwise require the
			 application of competitive hiring procedures; and
						(2)who shall not be
			 subject to any reduction in pay (for annuity allocable to the period of actual
			 employment) under the provisions of section 8344 or 8468 of such title or
			 similar provision of any other retirement system for employees.
						(b)UtilizationThe authority granted to the Commissioner
			 of United States Customs and Border Protection under subsection (a) shall cease
			 5 years after the date of enactment of this Act, at which point, the employment
			 of annuitants under this authority shall cease.
					(c)Rule of
			 constructionA reemployed Federal annuitant as to whom a waiver
			 of reduction under subsection (a)(2) applies shall not, for any period during
			 which such waiver is in effect, be considered an employee for purposes of
			 subchapter III of chapter 83 or chapter 84 of title 5, United States Code, or
			 such other retirement system (referred to in such subsection) as may
			 apply.
					(d)No
			 displacementNo appointment under this section may be made if
			 such appointment would result in the displacement of any employee.
					(e)CountingThe
			 counting of Federal annuitants shall be done on a full-time equivalent
			 basis.
					(f)DefinitionsFor
			 purposes of this section:
						(1)Federal
			 annuitantThe term Federal annuitant means an
			 employee who has retired under the Civil Service Retirement System, the Federal
			 Employees’ Retirement System, or any other retirement system for Federal
			 employees.
						(2)EmployeeThe
			 term employee has the meaning given such term in section 2105 of
			 title 5, United States Code.
						405.Strengthening border
			 patrol recruitment and retentionIn order to address the recruitment and
			 retention challenges faced by United States Customs and Border Protection, the
			 Secretary of Homeland Security shall establish a plan, consistent with existing
			 Federal statutes applicable to pay, recruitment, relocation, and retention of
			 Federal law enforcement officers. Such plan shall include the following
			 components:
					(1)The establishment of a recruitment
			 incentive for Border patrol agents, including the establishment of a foreign
			 language incentive award.
					(2)The establishment
			 of a retention plan, including the payment of bonuses to Border Patrol agents
			 for every year of service after the first two years of service.
					(3)An increase in the pay percentage
			 differentials to Border Patrol agents in certain high-cost areas, as determined
			 by the Secretary, consistent with entry-level pay to other Federal, State, and
			 local law enforcement agencies.
					(4)The establishment
			 of a mechanism whereby Border Patrol agents can transfer from one location to
			 another after the first two years of service in their initial duty
			 location.
					BImproving Security
			 Clearance Process
				411.Increased
			 security screening of Homeland Security Officials
					(a)Review
			 requiredNot later than 90
			 days after the date of enactment of this Act, the Secretary of Homeland
			 Security shall conduct a Department-wide review of Department of Homeland
			 Security security clearance and suitability review procedures for Department
			 employees and contractors, as well as individuals in state and local government
			 agencies and private sector entities with a need to receive classified
			 information.
					(b)Strengthening of
			 security screening policies
						(1)In
			 generalBased on the findings of the review conducted under
			 subsection (a), the Secretary shall, as appropriate, take all necessary steps
			 to strengthen the Department’s security screening policies, including
			 consolidating the security clearance investigative authority at the
			 Departmental Headquarters.
						(2)ElementsIn
			 strengthening security screening policies under paragraph (1), the Secretary
			 shall consider whether and where appropriate ensure that—
							(A)all components of
			 the Department of Homeland Security meet or exceed Federal and Departmental
			 standards for security clearance investigations, adjudications, and suitability
			 reviews;
							(B)the Department has
			 a cadre of well-trained adjudicators; and that the Department has in place a
			 program to train and oversee adjudicators; and
							(C)suitability
			 reviews are conducted for all Department of Homeland Security employees who
			 transfer from a component of the Department to Departmental
			 Headquarters.
							412.Authorities of
			 Chief Security Officer
					(a)EstablishmentTitle
			 VII of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by
			 adding at the end the following:
						
							708.Chief Security
				Officer
								(a)EstablishmentThere
				is in the Department a Chief Security Officer.
								(b)ResponsibilitiesThe
				Chief Security Officer shall—
									(1)have
				responsibility for personnel security, facility access, security awareness, and
				related training;
									(2)ensure that each
				component of the Department complies with Federal standards for security
				clearances and background investigations;
									(3)ensure, to the greatest extent practicable,
				that individuals in state and local government agencies and private sector
				entities with a need to receive classified information, receive the appropriate
				clearances in a timely fashion; and
									(4)perform all other
				functions as determined by the
				Secretary.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to title VII the following new
			 item:
						
							
								Sec. 708. Chief Security
				Officer.
							
							.
					VIntelligence and
			 Information Sharing
			501.Departmental
			 reorganization
				(a)Redesignation of
			 Directorate for Information Analysis and Infrastructure Protection as Office of
			 Intelligence and AnalysisSection 201 of the Homeland Security
			 Act of 2002 (6 U.S.C. 121) is amended—
					(1)in subsection
			 (a)(1)—
						(A)by striking
			 a Directorate for Information Analysis and Infrastructure
			 Protection and inserting an Office of Intelligence and
			 Analysis; and
						(B)by striking
			 an Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting an Under Secretary for Intelligence and
			 Analysis;
						(2)by striking
			 subsection (b) and redesignating subsections (c) through (g) as subsections (b)
			 through (f), respectively;
					(3)in subsection (b),
			 as so redesignated—
						(A)by striking
			 and infrastructure protection before are carried
			 out and inserting and intelligence; and
						(B)by striking
			 the Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting the Under Secretary for Intelligence
			 and Analysis;
						(4)in subsection (c),
			 as so redesignated—
						(A)by striking the Under Secretary for
			 Information Analysis and Infrastructure Protection and inserting
			 the Under Secretary for Intelligence and Analysis;
						(B)by striking
			 paragraphs (2), (5), and (6), and redesignating paragraphs (3) through (17) as
			 paragraphs (2) through (14), respectively;
						(C)by redesignating
			 paragraphs (18) and (19) as paragraphs (20) and (21), respectively;
						(D)in paragraph (2),
			 as so redesignated, by striking To integrate and inserting
			 To participate in the integration of;
						(E)in paragraph (14),
			 as so redesignated, by inserting the Assistant Secretary for
			 Infrastructure Protection and after coordinate with;
			 and
						(F)by inserting after
			 paragraph (14), as redesignated by subparagraph (B), the following new
			 paragraphs:
							
								(15)To coordinate and
				enhance integration among intelligence components of the Department.
								(16)To establish
				intelligence priorities, policies, processes, standards, guidelines, and
				procedures for the Department.
								(17)To establish a
				structure and process to support the missions and goals of the intelligence
				components of the Department.
								(18)To ensure that,
				whenever possible—
									(A)the Under
				Secretary for Intelligence and Analysis produces and disseminates reports and
				analytic products based on open-source information that do not require a
				national security classification under applicable law; and
									(B)such unclassified open source reports are
				produced and disseminated contemporaneously with reports or analytic products
				concerning the same or similar information that the Under Secretary for
				Intelligence and Analysis produces and disseminates in a classified
				format.
									(19)To establish
				within the Office of Intelligence and Analysis an Internal Continuity of
				Operations (COOP) Plan that—
									(A)assures that the
				capability exists to continue uninterrupted operations during a wide range of
				potential emergencies, including localized acts of nature, accidents, and
				technological or attack-related emergencies, that is maintained at a high level
				of readiness and is capable of implementation with and without warning;
				and
									(B)includes plans and
				procedures governing succession to office within the Office of Intelligence and
				Analysis, including—
										(i)emergency
				delegations of authority (where permissible, and in accordance with applicable
				law);
										(ii)the safekeeping
				of vital resources, facilities, and records;
										(iii)the
				improvisation or emergency acquisition of vital resources necessary for the
				performance of operations of the Office; and
										(iv)the capability to
				relocate essential personnel and functions to and to sustain the performance of
				the operations of the Office at an alternate work site until normal operations
				can be
				resumed.
										;
						(5)in subsections (d)
			 and (e), as redesignated by subsection (a)(2), by striking
			 Directorate each place it appears and inserting
			 Office; and
					(6)in subsection (f),
			 as redesignated by subsection (a)(2)—
						(A)by striking
			 the Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting the Under Secretary for Intelligence
			 and Analysis and the Assistant Secretary for Infrastructure Protection;
			 and
						(B)by inserting
			 and section 203 after under this section.
						(b)Technical and
			 conforming amendments
					(1)Homeland
			 Security ActThe Homeland Security Act of 2002 (6 U.S.C. 101 et
			 seq.) is amended—
						(A)in section 103(2),
			 by striking Information Analysis and Infrastructure Protection
			 and inserting Intelligence and Analysis;
						(B)in section 223, by
			 striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Under Secretary for Intelligence and
			 Analysis, in cooperation with the Assistant Secretary for Infrastructure
			 Protection;
						(C)in section 224, by
			 striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Assistant Secretary for Infrastructure
			 Protection;
						(D)in section 302(3),
			 by striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Under Secretary for Intelligence and
			 Analysis and the Assistant Secretary for Infrastructure
			 Protection;
						(E)in subsection (d)
			 of the second section 510—
							(i)in paragraph (1),
			 by striking Directorate for Information Analysis and Infrastructure
			 Protection and inserting Office of Intelligence and
			 Analysis; and
							(ii)in paragraph (2),
			 by striking Under Secretary for Information Analysis and Infrastructure
			 Protection and inserting Under Secretary for Intelligence and
			 Analysis; and
							(F)by redesignating
			 the second section 510 as section 511.
						(2)Headings
						(A)Section
			 201The heading for section 201 of such Act is amended to read as
			 follows:
							
								201.Office of
				Intelligence and
				Analysis
								.
						(B)Section
			 201(a)The heading for
			 subsection (a) of section 121 of such Act is amended to read as follows:
							
								(a)Under Secretary
				of Homeland Security for Intelligence and
				Analysis
								.
						(C)Section
			 201(b)The heading for
			 subsection (b) of section 121 of such Act, as redesignated by subsection
			 (a)(2), is amended to read as follows:
							
								(b)Discharge of
				intelligence and
				analysis
								.
						(3)National Security
			 Act of 1947Section 106(b)(2)(I) of the National Security Act of
			 1947 (50 U.S.C. 403–6) is amended to read as follows:
						
							(I)The Under
				Secretary of Homeland Security for Intelligence and
				Analysis.
							.
					(4)Intelligence
			 Reform and Terrorism Prevention Act of 2004Section 7306(a)(1) of the Intelligence
			 Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 118 Stat.
			 3848) is amended by striking Under Secretary for Information Analysis
			 and Infrastructure Protection and inserting Under Secretary for
			 Intelligence and Analysis.
					(c)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 is amended by
			 adding after the items relating to section 509 the following:
					
						
							Sec. 510. Procurement of security
				countermeasures for strategic national stockpile.
							Sec. 511. Urban and other high risk area
				communications
				capabilities.
						
						.
				502.Intelligence
			 components of Department of Homeland Security
				(a)ResponsibilitiesSubtitle
			 A of title II of the Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is
			 amended by adding at the end the following new section:
					
						203.Intelligence
				components
							(a)ResponsibilitiesSubject to the direction and control of the
				Secretary, the responsibilities of the head of each intelligence component of
				the Department are as follows:
								(1)To ensure that
				duties related to the acquisition, analysis, and dissemination of homeland
				security information are carried out effectively and efficiently in support of
				the Under Secretary for Intelligence and Analysis.
								(2)To support and implement the goals
				established in cooperation with the Under Secretary for Intelligence and
				Analysis.
								(3)To incorporate the input of the Under
				Secretary for Intelligence and Analysis with respect to performance appraisals,
				bonus or award recommendations, pay adjustments, and other forms of
				commendation.
								(4)To coordinate with the Under Secretary for
				Intelligence and Analysis in the recruitment, establishment of core competency
				standards, and selection of intelligence officials of the intelligence
				component.
								(5)To advise and coordinate with the Under
				Secretary for Intelligence and Analysis on any plan to reorganize or
				restructure the intelligence component that would, if implemented, result in
				realignments of intelligence functions.
								(6)To ensure that employees of the
				intelligence component have knowledge of and comply with the programs and
				policies established by the Under Secretary for Intelligence and Analysis and
				other appropriate officials of the Department and that such employees comply
				with all applicable laws and regulations.
								(7)To perform such
				other duties relating to such responsibilities as the Secretary may
				provide.
								(b)Training of
				employeesThe Secretary shall provide training and guidance for
				employees, officials, and senior executives of the intelligence components of
				the Department to develop knowledge of laws, regulations, operations, policies,
				procedures, and programs that are related to the functions of the Department
				relating to the handling, analysis, dissemination, and collection of homeland
				security
				information.
							.
				(b)Intelligence
			 component definedSection 2 of the Homeland Security Act of 2002
			 (6 U.S.C. 101) is amended by adding at the end the following new
			 paragraph:
					
						(17)The term
				intelligence component of the Department means any directorate,
				agency, or element of the Department that gathers, receives, analyzes,
				produces, or disseminates homeland security information except—
							(A)a directorate,
				agency, or element of the Department that is required to be maintained as a
				distinct entity under this Act; or
							(B)any personnel
				security, physical security, document security, or communications security
				program within any directorate, agency, or element of the
				Department.
							.
				(c)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following:
					
						
							Sec. 203. Intelligence
				components.
						
						.
				503.Homeland Security
			 Advisory System
				(a)In
			 generalSubtitle A of title
			 II of the Homeland Security Act of 2002 is further amended—
					(1)in section
			 201(c)(4), as redesignated by section 501, by inserting under section
			 204 after Homeland Security Advisory System; and
					(2)by adding at the
			 end the following:
						
							204.Homeland
				Security Advisory System
								(a)RequirementThe
				Under Secretary for Intelligence and Analysis shall implement a Homeland
				Security Advisory System in accordance with this section to provide public
				advisories and alerts regarding threats to homeland security, including
				national, regional, local, and economic sector advisories and alerts, as
				appropriate.
								(b)Required
				elementsThe Under Secretary, in each advisory or alert issued
				under the System, shall—
									(1)include information
				on appropriate protective measures and countermeasures that may be taken in
				response to the threat;
									(2)whenever possible,
				limit the scope of the advisory or alert to a specific region, locality, or
				economic sector believed to be at risk; and
									(3)not use color
				designations as the exclusive means of specifying the homeland security threat
				conditions that are the subject of the advisory or
				alert.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to subtitle A of title II
			 the following:
					
						
							Sec. 204. Homeland Security Advisory
				System.
						
						.
				504.Homeland
			 security information sharing
				(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the
			 following:
					
						205.Homeland
				security information sharing
							(a)Information
				sharing environmentConsistent with section 1016 of the National
				Intelligence Reform and Terrorism Prevention Act of 2004 (6 U.S.C. 485), the
				Secretary shall integrate and standardize the information of the intelligence
				components of the Department into a Department information sharing environment,
				to be administered by the Under Secretary for Intelligence and Analysis.
							(b)Information
				sharing and knowledge management officersFor each intelligence
				component of the Department, the Secretary shall designate an information
				sharing and knowledge management officer who shall report to the Under
				Secretary for Intelligence and Analysis with respect to coordinating the
				different systems used in the Department to gather and disseminate homeland
				security information.
							(c)State, local,
				tribal, and private-sector sources of information
								(1)Establishment of
				business processesThe Under
				Secretary for Intelligence and Analysis shall establish Department-wide
				procedures for the review and analysis of information gathered from State,
				local, tribal, and private-sector sources and, as appropriate, integrate such
				information into the information gathered by the Department and other
				departments and agencies of the Federal Government.
								(2)FeedbackThe
				Secretary shall develop mechanisms to provide analytical and operational
				feedback to any State, local, tribal and private-sector entities that gather
				information and provide such information to the Secretary.
								(d)Training and
				evaluation of employees
								(1)TrainingThe
				Under Secretary shall provide to employees of the Department opportunities for
				training and education to develop an understanding of the definition of
				homeland security information, how information available to them as part of
				their duties might qualify as homeland security information, and how
				information available to them is relevant to the Office of Intelligence and
				Analysis.
								(2)EvaluationsThe
				Under Secretary shall, on an ongoing basis, evaluate how employees of the
				Office of Intelligence and Analysis and the intelligence components of the
				Department are utilizing homeland security information and participating in the
				Department information sharing
				environment.
								.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is further amended by adding at the end of
			 the items relating to such subtitle the following:
					
						
							Sec. 205. Homeland security information
				sharing.
						
						.
				(c)Establishment of
			 comprehensive information technology network architecture
					(1)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following new
			 section:
						
							206.Comprehensive
				information technology network architecture
								(a)EstablishmentThe
				Secretary, acting through the Under Secretary for Intelligence and Analysis,
				shall establish a comprehensive information technology network architecture for
				the Office of Intelligence and Analysis.
								(b)Network
				modelThe comprehensive
				information technology network architecture established under subsection (a)
				shall, to the extent possible, incorporate the approaches, features, and
				functions of on the network proposed by the Markle Foundation in reports issued
				in October 2002 and December 2003, known as the System-wide Homeland Security
				Analysis and Resource Exchange (SHARE) Network.
								(c)Comprehensive
				information technology network architecture definedthe term
				comprehensive information technology network architecture means
				an integrated framework for evolving or maintaining existing information
				technology and acquiring new information technology to achieve the strategic
				goals and information resources management goals of the Office of Intelligence
				and
				Analysis.
								.
					(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to such subtitle the
			 following:
						
							
								Sec. 206. Comprehensive information
				technology network
				architecture.
							
							.
					(3)Reports
						(A)Report on
			 implementation of planNot
			 later than 360 days after the date of the enactment of this Act, the Secretary
			 of Homeland Security shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Homeland Security of
			 the House of Representatives a report containing a plan to implement the
			 comprehensive information technology network architecture for the Office of
			 Intelligence and Analysis of the Department of Homeland Security required under
			 section 206 of the Homeland Security Act of 2002, as added by paragraph (1).
			 Such report shall include the following:
							(i)Priorities for the development of the
			 comprehensive information technology network architecture and a rationale for
			 such priorities.
							(ii)An explanation of how the various
			 components of the comprehensive information technology network architecture
			 will work together and interconnect.
							(iii)A description of the technology challenges
			 that the Office of Intelligence and Analysis will face in implementing the
			 comprehensive information technology network architecture.
							(iv)A description of technology options that
			 are available or are in development that may be incorporated into the
			 comprehensive technology network architecture, the feasibility of incorporating
			 such options, and the advantages and disadvantages of doing so.
							(v)An explanation of any security protections
			 to be developed as part of the comprehensive information technology network
			 architecture.
							(vi)A description of any safeguards for civil
			 liberties and privacy to be built into the comprehensive information technology
			 network architecture.
							(vii)An
			 operational best practices plan.
							(B)Progress
			 reportNot later than 180 days after the date on which the report
			 is submitted under subparagraph (A), the Secretary of Homeland Security shall
			 submit to the Committee on Homeland Security and Governmental Affairs of the
			 Senate and the Committee on Homeland Security of the House of Representatives a
			 report on the progress of the Secretary in developing the comprehensive
			 information technology network architecture required under section 206 of the
			 Homeland Security Act of 2002, as added by paragraph (1).
						505.State, Local,
			 Tribal, and Regional Information Fusion Center Initiative
				(a)In
			 generalSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the
			 following:
					
						207.State, Local,
				Tribal, and Regional Information Fusion Center Initiative
							(a)EstablishmentThe
				Secretary shall establish a State, Local, and Tribal Information Fusion Center
				Initiative to establish partnerships with State, local, tribal, and regional
				information fusion centers.
							(b)DutiesThrough
				the State, Local, Tribal, and Regional Information Fusion Center Initiative,
				the Secretary shall—
								(1)coordinate with the principal official of
				each State, local, tribal, or regional information fusion center and the
				official designated as the Homeland Security Advisor of the State;
								(2)provide Department
				operational and intelligence advice and assistance to State, local, tribal, and
				regional information fusion centers;
								(3)support efforts to include State, local,
				tribal, and regional information fusion centers into efforts to establish an
				information sharing environment (as defined under section 1016(2) of the
				Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
				118 Stat. 3665));
								(4)conduct table-top
				and live training exercises to regularly assess the capability of individual
				and regional networks of State, local, tribal, and regional information fusion
				centers to integrate the efforts of such networks with the efforts of the
				Department;
								(5)coordinate with
				other relevant Federal entities engaged in homeland security-related
				activities;
								(6)provide analytic
				and reporting advice and assistance to State, local, tribal, and regional
				information fusion centers;
								(7)review homeland
				security information gathered by State, local, tribal, and regional information
				fusion centers and incorporate relevant information with homeland security
				information of the Department;
								(8)Provide management assistance to State,
				local, tribal, and regional information fusion centers;
								(9)Serve as a point of contact to ensure the
				dissemination of relevant homeland security information.
								(10)facilitate close communication and
				coordination between State, local, tribal, and regional information fusion
				centers and the Department;
								(11)provide State, local, tribal, and regional
				information fusion centers with expertise on Department resources and
				operations;
								(12)provide training to State, local, tribal,
				and regional information fusion centers and encourage such information fusion
				centers to participate in terrorist threat-related exercises conducted by the
				Department; and
								(13)carry out such
				other duties as the Secretary determines are appropriate.
								(c)Definition of
				State, local, tribal, or regional information fusion centerFor purposes of this section, the term
				State, local, tribal, or regional information fusion center
				means a local or regional center comprised of State, local, or tribal
				governmental entities that—
								(1)serves as a data
				analysis and dissemination center for potentially relevant homeland security
				information;
								(2)is managed by a
				state, local, or tribal government entity; or
								(3)is designated as a
				State, local, tribal, or regional information fusion center by the
				Secretary.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such subtitle the
			 following:
					
						
							Sec. 207. State, Local, Tribal, and
				Regional Information Fusion Center
				Initiative.
						
						.
				(c)Reports
					(1)Concept of
			 operationsNot later than 90
			 days after the date of the enactment of this Act and before the State, Local,
			 Tribal, and Regional Information Fusion Center Initiative under section 207 of
			 the Homeland Security Act of 2002, as added by subsection (a), has been
			 implemented, the Secretary shall submit to the Committee on Homeland Security
			 and Governmental Affairs of the Senate and the Committee on Homeland Security
			 of the House of Representatives a report that contains a concept of operations
			 for the Initiative, which shall include a privacy and civil liberties impact
			 assessment.
					(2)Privacy and
			 civil liberties
						(A)Review of
			 concept of operationsNot later than 180 days after the date on
			 which the report under paragraph (1) is submitted, the Privacy Officer of the
			 Department of Homeland Security and the Officer for Civil Rights and Civil
			 Liberties of the Department of Homeland Security shall review the privacy and
			 civil liberties implications of the Initiative and the concept of operations
			 and report any concerns to the Secretary of Homeland Security and the Under
			 Secretary of Homeland Security for Intelligence and Analysis.
						(B)Review of privacy
			 impactUnder the authority of
			 section 222(5) of the Homeland Security Act of 2002 (6 U.S.C. 142(5)), not
			 later than one year after the date on which the State, Local, Tribal, and
			 Regional Information Fusion Center Initiative is implemented, the Privacy
			 Officer of the Department of Homeland Security, in consultation with the
			 Officer for Civil Rights and Civil Liberties of the Department of Homeland
			 Security, shall submit to Congress, the Secretary of Homeland Security, and the
			 Under Secretary of Homeland Security for Intelligence and Analysis a report on
			 the privacy and civil liberties impact of the Initiative.
						506.Homeland Security
			 Information Sharing Fellows Program
				(a)Establishment of
			 programSubtitle A of title II of the Homeland Security Act of
			 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the end the
			 following:
					
						208.Homeland
				Security Information Sharing Fellows Program
							(a)Establishment
								(1)In
				generalThe Secretary, acting through the Under Secretary for
				Intelligence and Analysis, shall establish a fellowship program in accordance
				with this section for the purpose of—
									(A)detailing State,
				local, and tribal analysts and law enforcement officials and officers to the
				Department to participate in the work of the Office of Intelligence and
				Analysis in order to become familiar with—
										(i)the mission and
				capabilities of the Office of Intelligence and Analysis; and
										(ii)the role,
				programs, products, and personnel of the Office of Intelligence and Analysis;
				and
										(B)promoting
				information sharing between the Department and State, local, and tribal
				analysts and law enforcement agencies by stationing analysts and law
				enforcement officers alongside Department intelligence analysts in order
				to—
										(i)serve as a point of contact in the
				Department to assist in the representation of State, local, and tribal homeland
				security information needs;
										(ii)identify homeland
				security information of interest to State, local, and tribal analysts and law
				enforcement officers; and
										(iii)assist Department analysts in preparing and
				disseminating terrorism-related products that are tailored to State, local, and
				tribal analysts and law enforcement agencies and designed to help thwart
				terrorist attacks.
										(2)Program
				nameThe program under this section shall be known as the
				Homeland Security Information Sharing Fellows Program.
								(b)Eligibility
								(1)In
				generalIn order to be eligible for selection as an Information
				Sharing Fellow under the program, an individual must—
									(A)have homeland
				security-related responsibilities or law enforcement-related
				responsibilities;
									(B)be eligible for an
				appropriate national security clearance;
									(C)possess a valid need for access to
				classified information, as determined by the Under Secretary for Intelligence
				and Analysis; and
									(D)be an employee of an
				eligible entity.
									(2)Eligible
				entitiesFor purposes of this subsection, the term
				eligible entity means—
									(A)a State, local,
				tribal, or regional fusion center;
									(B)a State or local law enforcement or other
				government entity that serves a major metropolitan area, as determined by the
				Secretary;
									(C)a State or local law enforcement or other
				government entity that serves a suburban or rural area, as determined by the
				Secretary;
									(D)a State or local law enforcement or other
				government entity with port responsibilities, as determined by the
				Secretary;
									(E)a State or local law enforcement or other
				government entity with border responsibilities, as determined by the
				Secretary;
									(F)a State or local law enforcement or other
				government entity with agricultural responsibilities, as determined by the
				Secretary;
									(G)a tribal law enforcement or other
				authority; or
									(H)such other entity
				as the Secretary determines is appropriate.
									(c)Optional
				participationNo State,
				local, or tribal law enforcement or other government entity shall be required
				to participate in the Homeland Security Information Sharing Fellows
				Program.
							(d)Procedures for
				nomination and selection
								(1)In
				generalThe Under Secretary shall establish procedures to provide
				for the nomination and selection of individuals to participate in the Homeland
				Security Information Sharing Fellows Program.
								(2)LimitationsThe Under Secretary shall—
									(A)select analysts
				and law enforcement officers representing a broad cross-section of State,
				local, and tribal agencies;
									(B)ensure that the
				number of Information Sharing Fellows selected does not impede the activities
				of the Office of Intelligence and Analysis; and
									(C)take reasonable steps to promote racial,
				ethnic, and gender diversity in the Information Sharing Fellows Program.
									(e)Length of
				serviceInformation Sharing Fellows shall serve for a reasonable
				period of time, as determined by the Under Secretary. Such period of time shall
				be sufficient to advance the information-sharing goals of the Under Secretary
				and encourage participation by as many qualified nominees as possible.
							(f)ConditionAs
				a condition of selecting an individual as an Information Sharing Fellow under
				the program, the Under Secretary shall require that the individual's employer
				agree to continue to pay the individual’s salary and benefits during the period
				for which the individual is detailed.
							(g)StipendDuring
				the period for which an individual is detailed under the program, the Under
				Secretary shall, subject to the availability of appropriations provide to the
				individual a stipend to cover the individual’s reasonable living expenses for
				that period.
							(h)Security
				clearancesIf an individual
				selected for a fellowship under the Information Sharing Fellows Program does
				not possess the appropriate security clearance, the Under Secretary shall
				ensure that security clearance processing is expedited for such individual and
				shall ensure that each such Information Sharing Fellow has obtained the
				appropriate security clearance prior to participation in the
				Program.
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 further amended by adding at the end of the items relating to such subtitle the
			 following:
					
						
							Sec. 208. Homeland Security Information
				Sharing Fellows
				Program.
						
						.
				(c)Reports
					(1)Concept of
			 operationsNot later than 90
			 days after the date of the enactment of this Act and before the Homeland
			 Security Information Sharing Fellows Program under section 208 of the Homeland
			 Security Act of 2002, as added by subsection (a), has been implemented, the
			 Secretary shall submit to the Committee on Homeland Security and Governmental
			 Affairs of the Senate and the Committee on Homeland Security of the House of
			 Representatives a report that contains a concept of operations for the Program,
			 which shall include a privacy and civil liberties impact assessment.
					(2)Privacy and civil
			 liberties
						(A)Review of
			 concept of operationsNot later than 180 days after the date on
			 which the report under paragraph (1) is submitted, the Privacy Officer of the
			 Department of Homeland Security and the Officer for Civil Rights and Civil
			 Liberties of the Department of Homeland Security shall review the privacy and
			 civil liberties implications of the Program and the concept of operations and
			 report any concerns to the Secretary of Homeland Security and the Under
			 Secretary of Homeland Security for Intelligence and Analysis. The Secretary may
			 not implement the Program until the Privacy Officer and the Officer for Civil
			 Rights and Civil Liberties have certified that any privacy or civil liberties
			 concerns have been addressed.
						(B)Review of
			 privacy impactUnder the authority of section 222(5) of the
			 Homeland Security Act of 2002 (6 U.S.C. 142(5)), not later than one year after
			 the date on which the Homeland Security Information Sharing Fellows Program is
			 implemented, the Privacy Officer of the Department of Homeland Security, in
			 consultation with the Officer for Civil Rights and Civil Liberties of the
			 Department of Homeland Security, shall submit to Congress, the Secretary of
			 Homeland Security, and the Under Secretary of Homeland Security for
			 Intelligence and Analysis a report on the privacy and civil liberties impact of
			 the Program.
						507.Full and efficient
			 use of open source intelligence
				(a)RequirementSubtitle
			 A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is
			 further amended by adding at the end the following:
					
						209.Full and
				efficient use of open-source intelligence
							(a)Use by Under
				SecretaryThe Secretary shall
				ensure that, in meeting the analytic responsibilities under section 201(d) and
				in formulating requirements for additional information, the Under Secretary for
				Intelligence and Analysis makes full and efficient use of open-source
				information by acquiring, gathering, processing, and analyzing open-source
				information to produce open-source intelligence products.
							(b)Analysis
				performanceThe Secretary shall ensure that the Department makes
				full and efficient use of open-source information to analyze United States
				critical infrastructure nodes from the perspective of terrorists using publicly
				available information. The Secretary shall share the results of the analysis
				with appropriate Federal, State, local, tribal, and private-sector
				officials.
							.
				(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of such Act is amended by adding at the end of the
			 items relating to such subtitle the following the following:
					
						
							Sec. 209. Full and efficient use of open
				source
				intelligence.
						
						.
				508.Strengthening the
			 capabilities of the Human Smuggling and Trafficking Center
				(a)In
			 generalThe Secretary, acting
			 through the Assistant Secretary of Homeland Security for United States
			 Immigration and Customs Enforcement, shall provide to the Human Smuggling and
			 Trafficking Center (in this section referred to as the Center)
			 the administrative support and funding required for its maintenance, including
			 funding for personnel, leasing of office space, supplies, equipment,
			 technology, training, and travel expenses necessary for the Center to carry out
			 its mission.
				(b)Staffing of the
			 Center
					(1)In
			 generalFunding provided under subsection (a) shall be used for
			 the hiring of for not fewer than 30 full-time equivalent staff for the Center,
			 to include the following:
						(A)One Director.
						(B)One Deputy Director
			 for Smuggling.
						(C)One Deputy Director
			 for Trafficking.
						(D)One Deputy Director
			 for Terrorist Travel.
						(E)Not fewer than 15
			 intelligence analysts or Special Agents, to include the following:
							(i)Not fewer than ten such analysts or Agents
			 shall be intelligence analysts or law enforcement agents who shall be detailed
			 from entities within the Department of Homeland Security with human smuggling
			 and trafficking related responsibilities, as determined by the
			 Secretary.
							(ii)Not
			 fewer than one full time professional staff detailee from each of the United
			 States Coast Guard, United States Immigration and Customs Enforcement, United
			 States Customs and Border Protection, Transportation Security Administration,
			 and the Office of Intelligence and Analysis.
							(2)RequirementsIntelligence analysts or Special Agents
			 detailed to the Center under paragraph (1)(E) shall have at least three years
			 experience related to human smuggling or human trafficking.
					(3)Duration of
			 assignmentAn intelligence analyst or Special Agent detailed to
			 the Center under paragraph (1)(E) shall be detailed for a period of not less
			 than two years.
					(c)Funding
			 reimbursementIn operating
			 the Center, the Secretary of Homeland Security shall act in accordance with all
			 applicable requirements of the Economy Act (31 U.S.C. 1535), and shall seek
			 reimbursement from the Attorney General and the Secretary of State, in such
			 amount or proportion as is appropriate, for costs associated with the
			 participation of the Department of Justice and the Department of State in the
			 operation of the Center.
				(d)Development of
			 planThe Secretary of Homeland Security shall develop a plan for
			 the Center that—
					(1)defines the roles and responsibilities of
			 each Department participating in the Center;
					(2)describes how the
			 Department of Homeland Security shall utilize its resources to ensure that the
			 Center uses intelligence to focus and drive its efforts;
					(3)describes the
			 mechanism for the sharing of information from United States Immigration and
			 Customs Enforcement and United States Customs and Border Protection field
			 offices to the Center;
					(4)describes the
			 mechanism for the sharing of homeland security information from the Center to
			 the Office of Intelligence and Analysis, including how such sharing shall be
			 consistent with section 1016(b) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458);
					(5)establishes
			 reciprocal security clearance status to other participating agencies in the
			 Center in order to ensure full access to necessary databases;
					(6)establishes or
			 consolidates networked systems for the Center; and
					(7)ensures that the assignment of personnel to
			 the Center from agencies of the Department of Homeland Security is incorporated
			 into the civil service career path of such personnel.
					(e)Memorandum of
			 UnderstandingThe Secretary
			 of Homeland Security shall execute with the Attorney General a Memorandum of
			 Understanding in order to clarify cooperation and coordination between United
			 States Immigration and Customs Enforcement and the Federal Bureau of
			 Investigation regarding issues related to human smuggling, human trafficking,
			 and terrorist travel.
				(f)Coordination with
			 the Office of Intelligence and AnalysisThe Office of Intelligence and Analysis, in
			 coordination with the Center, shall submit to Federal, State, local, and tribal
			 law enforcement and other relevant agencies periodic reports regarding
			 terrorist threats related to human smuggling, human trafficking, and terrorist
			 travel.
				(g)Authorization of
			 appropriationsOf the amount
			 authorized to be appropriated under section 101 for fiscal year 2007,
			 $10,000,000 is to carry out this section for that fiscal year.
				VIPrevention of
			 Nuclear and Biological Terrorism
			601.Establishment of
			 Office of Domestic Nuclear Detection
				(a)EstablishmentThe Homeland Security Act of 2002 (6 U.S.C.
			 101 et seq.) is amended by adding at the end the following new title:
					
						XIXDomestic Nuclear
				Detection
							1901.Office of
				Domestic Nuclear Detection
								(a)In
				generalThere shall be in the Department of Homeland Security an
				Office of Domestic Nuclear Detection.
								(b)PurposeThe
				purpose of the Office shall be to protect against the unauthorized importation,
				possession, storage, transportation, development, or use of a nuclear explosive
				device, fissile material, or radiological material against the United
				States.
								(c)DirectorThe
				Office shall be headed by a Director of Domestic Nuclear Detection, who shall
				be appointed by the President from among individuals nominated by the
				Secretary.
								(d)LimitationThis
				title shall not be construed to affect the performance, by directorates and
				agencies of the Department other than the Office, of functions that are not
				related to detection and prevention of nuclear and radiological
				terrorism.
								1902.Responsibilities
				of Director of Domestic Nuclear Detection
								(a)In
				generalThe Secretary shall vest in the Director of Domestic
				Nuclear Detection the primary responsibility in the Department for—
									(1)administering all
				nuclear and radiological detection and prevention functions and assets of the
				Department; and
									(2)for coordinating
				such administration with nuclear and radiological detection and prevention
				activities of other Federal departments and agencies.
									(b)Transfer of
				functionsThe Secretary shall transfer to the Director the
				authority to administer, or supervise the administration of, all functions,
				personnel, assets, and liabilities of all Department programs and projects
				relating to nuclear and radiological detection research, development, testing,
				and evaluation, and nuclear and radiological detection system acquisition and
				deployment, including with respect to functions and assets transferred by
				section 303(1)(B), (C), and (E) and functions, assets, and personnel
				transferred pursuant to section 1910(c).
								1903.Global nuclear
				detection architecture
								(a)In
				generalThe Director of Domestic Nuclear Detection shall
				coordinate the Federal Government’s implementation of a global nuclear
				detection architecture.
								(b)Functions of
				DirectorIn carrying out
				subsection (a), the Director shall—
									(1)design a strategy
				that will guide deployment of the global nuclear detection architecture;
									(2)implement the
				strategy in the United States; and
									(3)coordinate
				Department and Federal interagency efforts to deploy the elements of the global
				nuclear detection architecture outside the United States.
									(c)Relationship to
				other departments and agenciesThe authority of the Director under this
				section shall not affect an authority or responsibility of any other department
				or agency of the Federal Government with respect to the deployment of nuclear
				and radiological detection systems outside the United States under any program
				administered by that department or agency.
								1904.Research and
				development
								(a)In
				generalThe Director of Domestic Nuclear Detection shall carry
				out a research and development program to achieve transformational and
				evolutionary improvements in detection capabilities for shielded and unshielded
				nuclear explosive devices and radiological dispersion devices.
								(b)High-risk
				projectsThe program shall include funding for transformational
				research and development projects that may have a high risk of failure but have
				the potential to provide significant benefits.
								(c)Long-term
				projectsIn order to reflect
				a long-term commitment to the development of more effective detection
				technologies, the program shall include the provision of funding for projects
				having a duration of more than 3 years, as appropriate.
								(d)Coordination
				with other Federal programsThe Director shall coordinate
				implementation of the program with other Federal agencies performing similar
				research and development in order to accelerate the development of effective
				technologies, promote technology sharing, and to avoid duplication, including
				through the use of the interagency coordination council established under
				section 1913.
								1905.System
				assessments
								(a)Program
				requiredThe Director of Domestic Nuclear Detection shall carry
				out a program to test and evaluate technology for detecting nuclear explosive
				devices and fissile or radiological material.
								(b)Performance
				metricsThe Director shall establish performance metrics for
				evaluating the effectiveness of individual detectors and detection systems in
				detecting nuclear explosive devices or fissile or radiological material—
									(1)under realistic
				operational and environmental conditions; and
									(2)against realistic
				adversary tactics and countermeasures.
									(c)Provision of
				testing services
									(1)In
				generalThe Director may,
				under the program required under subsection (a), make available testing
				services to developers of detection technologies. The results of the tests
				performed with services made available under this subsection shall be
				confidential and may not be disclosed to individuals or entities outside of the
				Federal Government without the consent of the developer for whom the tests are
				performed.
									(2)FeesThe
				Director may charge a fee, as appropriate, to perform any service under this
				subsection.
									(d)System
				assessments
									(1)In
				generalThe Director shall periodically perform system-wide
				assessments of the global nuclear detection architecture to identify
				vulnerabilities and to gauge overall system performance against nuclear and
				radiological threats.
									(2)Included
				activitiesThe assessments shall include—
										(A)red teaming
				activities to identify vulnerabilities and possible modes of attack and
				concealment methods; and
										(B)net assessments to
				determine architecture performance against adversary tactics and concealment
				methods.
										(3)UseThe
				Director shall use the assessments to guide deployment of the global nuclear
				detection architecture and the research and development activities of the
				Office of Domestic Nuclear Detection.
									1906.Technology
				acquisition, deployment, support, and training
								(a)Acquisition
				strategy
									(1)In
				generalThe Director of
				Domestic Nuclear Detection shall develop and, subject to the availability of
				appropriations, execute a strategy for the acquisition and deployment of
				detection systems in order to implement the Department components of the global
				nuclear detection architecture developed under section 1903.
									(2)Use of available
				contracting proceduresThe Director shall make use of all
				contracting procedures available to the Secretary to implement the acquisition
				strategy.
									(3)Determination of
				qualified anti-terrorism technologyThe Director shall make recommendations
				based on the criteria included in section 862(b) as to whether the detection
				systems acquired pursuant to this subsection shall be designated by the
				Secretary as anti-terrorism technologies that qualify for protection under the
				system of risk management under subtitle G of title VIII. The Under Secretary
				for Science and Technology shall consider the Director’s recommendations and
				expedite the process of determining whether such detection systems shall be
				designated as anti-terrorism technologies that qualify for such
				protection.
									(b)DeploymentThe
				Director shall deploy detection systems for use by Department operational units
				and other end-users in implementing the global nuclear detection
				architecture.
								(c)Operational
				support and protocols
									(1)Operational
				supportThe Director shall provide operational support for all
				systems acquired to implement the acquisition strategy developed under
				subsection (a).
									(2)Operational
				protocolsThe Director shall develop operational protocols for
				detection technology acquired and deployed to implement the acquisition
				strategy, including procedures for alarm resolution and notification of
				appropriate response agencies in the event that illicit nuclear, radioactive,
				or fissile materials are detected by such a product or service.
									(3)Technical
				reachbackThe Director will
				ensure that the expertise necessary to accurately interpret detection data is
				made available in a timely manner for all technology deployed to implement the
				global nuclear detection architecture.
									(d)TrainingThe
				Director shall develop and distribute training materials and provide training
				to all end-users of technology acquired by the Director under the acquisition
				strategy.
								(e)Solicitation of
				end-user inputIn developing
				requirements for the research and development program of section 1904 and
				requirements for the acquisition of detection systems to implement the strategy
				in subsection (a), the Director shall solicit input from end-users of such
				systems.
								(f)State and local
				supportUpon request, the Director shall provide guidance
				regarding radiation detection technology acquisitions to be made by State,
				local, and tribal governments and emergency response providers.
								1907.Situational
				awareness
								(a)Detection
				informationThe Director of Domestic Nuclear Detection—
									(1)shall continuously
				monitor detection information received from foreign and domestic detection
				systems to maintain for the Department a situational awareness of all nuclear
				threats;
									(2)shall gather and archive—
										(A)detection data
				measurements taken of benign activities in the normal flows of commerce;
				and
										(B)alarm data,
				including false alarms and nuisance alarms.
										(b)Information
				sharingThe Director shall coordinate with other governmental
				agencies to ensure that the detection of unauthorized nuclear explosive
				devices, fissile material, or radiological material is promptly reported to all
				appropriate Federal response agencies including the Attorney General, the
				Director of the Federal Bureau of Investigation, the Secretary of Defense, and
				the Secretary of Energy.
								(c)Incident
				resolutionThe Director shall assess nuclear threats communicated
				by Federal, State, tribal, or local officials and provide adequate technical
				reachback capability for swift and effective incident resolution.
								(d)SecurityThe
				Director shall—
									(1)develop and
				implement security standards and protocols for the control and protection of
				all classified or sensitive information in possession of the Office; and
									(2)ensure that
				relevant personnel of the Office have the required security clearances to
				properly handle such information.
									1908.Forensic
				analysisThe Director of
				Domestic Nuclear Detection shall perform all research, development, and
				acquisition activities of the Department pertaining to forensic analysis and
				attribution of nuclear and radiological attacks.
							1909.Threat
				information
								(a)Threat
				assessmentsThe Director of
				Domestic Nuclear Detection shall utilize classified and unclassified nuclear
				and radiological threat assessments in designing the global nuclear detection
				architecture under section 1903, prioritizing detection system deployments, and
				testing and optimizing system performance of that architecture, including
				assessments of—
									(1)smuggling
				routes;
									(2)locations of
				relevant nuclear and radiological material throughout the world;
									(3)relevant terrorist
				tradecraft and concealment methods;
									(4)relevant nuclear
				and radiological threat objects in terms of possible detection
				signatures.
									(b)Access to
				informationThe Secretary shall provide the Director access to
				all information relating to nuclear and radiological threats, including
				reports, assessments, analyses, and unevaluated intelligence, that is necessary
				to successfully design, deploy, and support the operation of an effective
				global detection architecture under section 1903.
								(c)Analytical
				supportThe Director shall request that the Secretary provide to
				the Director, pursuant to section 201(c)(20), the requisite intelligence and
				information analysis support necessary to effectively discharge the Director’s
				responsibilities.
								(d)Analytical
				expertiseFor the purposes of performing any of the assessments
				required under subsection (a), the Director, subject to the availability of
				appropriations, may hire qualified personnel with experience in performing
				nuclear and radiological threat assessments.
								(e)Collection
				requestsThe Director shall recommend that the Secretary consult
				with the Director of Central Intelligence or other appropriate intelligence,
				law enforcement, or other elements of the Federal Government pursuant to
				section 201(c)(7) with respect to intelligence collection to design, deploy,
				and support the operation of the global detection architecture under section
				1903.
								1910.Administrative
				authorities
								(a)HiringIn hiring personnel for the Office of
				Domestic Nuclear Detection, the Secretary shall have the hiring and management
				authorities described in section 1101 of the Strom Thurmond National Defense
				Authorization Act for Fiscal Year 1999 (5 U.S.C. 3104 note; Public Law
				105–261). The term of appointments for employees under subsection (c)(1) of
				that section may not exceed 5 years before the granting of any extension under
				subsection (c)(2) of that section
								(b)Detail of
				personnelIn order to assist the Director of Domestic Nuclear
				Detection in discharging the Director’s responsibilities, personnel of other
				Federal agencies may be detailed to the Office for the performance of analytic
				functions and related duties.
								(c)Transfer of
				science and technology functions, personnel, and assets
									(1)Transfer
				requiredExcept as provided in paragraph (2), the Secretary shall
				transfer to the Director the functions, assets, and personnel of the Department
				relating to radiological and nuclear countermeasures, including forensics of
				contaminated evidence and attack attribution.
									(2)ExceptionsThe
				Secretary shall not transfer under paragraph (1) functions, assets, and
				personnel relating to consequence management and recovery.
									(3)Elimination of
				duplication of effortThe
				Secretary shall ensure that to the extent that complementary functions are
				vested in the Directorate of Science and Technology and the Office of Domestic
				Nuclear Detection with respect to radiological and nuclear countermeasures, the
				Under Secretary for Science and Technology and the Director of Domestic Nuclear
				Detection coordinate the programs administered by the Under Secretary and the
				Director to eliminate duplication and increase integration opportunities,
				particularly with respect to technology development and test and
				evaluation.
									1911.Report
				requirementThe Director of
				Domestic Nuclear Detection shall submit to Congress an annual report on each of
				the following:
								(1)The global
				detection strategy developed under section 1903.
								(2)The status of implementation of such
				architecture.
								(3)The schedule for
				future detection system deployments under such architecture.
								(4)The research and
				development program of the Office of Domestic Nuclear Detection.
								(5)A summary of
				actions taken by the Office during the reporting period to counter nuclear and
				radiological threats.
								1912.Advisory
				Council on Nuclear Detection
								(a)EstablishmentPursuant
				to section 871 of this Act, the Secretary shall establish within the Office of
				Domestic Nuclear Detection an Advisory Council on Nuclear Detection (in this
				section referred to as the Advisory Council). The Advisory
				Council shall report to the Director of Domestic Nuclear Detection.
								(b)FunctionsThe
				Advisory Council shall, at the request of the Director—
									(1)advise the
				Director on recommendations for the global nuclear detection architecture
				developed under section 1903(a);
									(2)identify research
				areas for development of next-generation and transformational nuclear and
				radiological detection technologies; and
									(3)and have such
				additional responsibilities as the Director may assign in furtherance of the
				Department’s homeland security mission with respect to enhancing domestic and
				international nuclear and radiological detection capabilities.
									(c)MembershipThe
				Advisory Council shall consist of 5 members appointed by the Director, who
				shall—
									(1)be individuals who have an eminent
				knowledge and technical expertise related to nuclear and radiological detection
				research and development and radiation detection;
									(2)be selected solely
				on the basis of their established record of distinguished service; and
									(3)not be employees
				of the Federal Government, other than employees of National
				Laboratories.
									(d)Conflict of
				interest rulesThe Advisory Council shall establish rules for
				determining when one of its members has a conflict of interest in a matter
				being considered by the Advisory Council, and the appropriate course of action
				to address such conflicts of interest.
								1913.Interagency
				coordination councilThe
				President—
								(1)shall establish an
				interagency coordination council to facilitate interagency cooperation for
				purposes of implementing this title;
								(2)shall appoint the
				Secretary to chair the interagency coordination council; and
								(3)may appoint the
				Attorney General, the Secretary of Energy, the Secretary of State, the
				Secretary of Defense, and the heads of other appropriate Federal agencies to
				designate members to serve on such council.
								1914.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this title—
								(1)from the amount
				authorized to be appropriated for fiscal year 2007 under section 101 of the
				Department of Homeland Security Authorization Act for Fiscal Year 2007,
				$536,000,000 for that fiscal year; and
								(2)such sums as may
				be necessary for each subsequent fiscal year.
								1915.DefinitionsIn this title:
								(1)The term fissile materials
				means material capable of undergoing nuclear fission by thermal or slow
				neutrons.
								(2)The term
				global nuclear detection architecture means a multi-layered
				system of detectors deployed internationally and domestically to detect and
				interdict nuclear and radiological materials intended for illicit use.
								(3)The term
				nuclear and radiological detection system means any technology
				that is capable of detecting or identifying nuclear and radiological material
				or explosive devices.
								(4)The term
				radiological material means material that emits nuclear
				radiation.
								(5)The term
				nuclear explosive device means an explosive device capable of
				producing a nuclear yield.
								(6)The term
				technical reachback means technical expert support provided to
				operational end users for data interpretation and alarm resolution.
								(7)The term
				transformational means that, if successful, will produce
				dramatic technological improvements over existing capabilities in the areas of
				performance, cost, or ease of
				use.
								.
				(b)Conforming
			 amendments
					(1)Section 103(d) of
			 the Homeland Security Act of 2002 (6 U.S.C. 113(d)) is amended by adding at the
			 end the following:
						
							(5)A Director of the
				Domestic Nuclear Detection
				Office.
							.
					(2)Section 302 of
			 such Act (6 U.S.C. 182) is amended—
						(A)in paragraph (2)
			 by striking radiological, nuclear; and
						(B)in paragraph
			 (5)(A) by striking radiological, nuclear.
						(3)Section 305 of
			 such Act (6 U.S.C. 185) is amended by inserting and the Director of the
			 Domestic Nuclear Detection Office after
			 Technology.
					(4)Section 308 of
			 such Act (6 U.S.C. 188) is amended in each of subsections (a) and (b)(1) by
			 inserting and the Director of the Domestic Nuclear Detection
			 Office after Technology each place it appears.
					(c)Clerical
			 amendmentThe table of contents in section 1(b) of the Homeland
			 Security Act of 2002 (116 Stat. 2135) is amended by adding at the end the
			 following:
					
						
							Title XIX—Domestic Nuclear Detection 
							Sec. 1901.Office of  Domestic Nuclear Detection.
							Sec. 1902.Responsibilities of Director of the Domestic Nuclear
				Detection.
							Sec. 1903. Global nuclear detection architecture.
							Sec. 1904. Research and development.
							Sec. 1905. System assessments.
							Sec. 1906. Technology acquisition, deployment, support, and
				training.
							Sec. 1907. Situational awareness.
							Sec. 1908. Forensic analysis.
							Sec. 1909. Threat information.
							Sec. 1910. Administrative authorities.
							Sec. 1911. Report requirement.
							Sec. 1912. Advisory Council on Nuclear Detection.
							Sec. 1913. Interagency coordination council.
							Sec. 1914. Authorization of appropriations.
							Sec.
				1915. Definitions.
						
						.
				602.Chief Medical
			 Officer
				(a)EstablishmentTitle
			 V of the Homeland Security Act of 2002 (6 U.S.C. 341 et seq.) is amended by
			 adding at the end the following:
					
						512.Chief Medical
				Officer
							(a)In
				generalThere is in the Department a Chief Medical Officer, who
				shall be appointed by the President, by and with the advice and consent of the
				Senate.
							(b)QualificationsThe
				individual appointed as Chief Medical Officer shall possess a demonstrated
				ability in and knowledge of medicine and public health.
							(c)ResponsibilitiesThe
				Chief Medical Officer shall have the primary responsibility within the
				Department for medical issues related to acts of terrorism, natural disasters,
				and other emergencies, including the following:
								(1)Serving as the
				Secretary's principal advisor on medical and public health issues.
								(2)Coordinating the
				biosurveillance and detection activities of the Department.
								(3)Ensuring that
				decision support tools link biosurveillance and detection information to near
				real-time response actions at the State, local, and tribal level.
								(4)Ensuring internal
				and external coordination of all medical preparedness and response activities
				of the Department, including training, exercises, and equipment support.
								(5)Serving as the
				Department’s primary point of contact on medical and public health issues with
				the Departments of Agriculture, Defense, Health and Human Services,
				Transportation, and Veterans Affairs, and other Federal departments or
				agencies.
								(6)Serving as the
				Department’s primary point of contact with respect to medical and public health
				matters.
								(7)Discharging, in
				coordination with the Under Secretary for Science and Technology,
				responsibilities of the Department related to Project Bioshield.
								(8)Establishing
				doctrine and priorities for the National Disaster Medical System and
				supervising its medical components, consistent with the National Response Plan
				and the National Incident Management System.
								(9)Establishing
				doctrine and priorities for the Metropolitan Medical Response System,
				consistent with the National Response Plan and the National Incident Management
				System.
								(10)Performing such
				other duties relating to such responsibilities as the Secretary may
				require.
								(d)DeputyThere
				is in the Department a Deputy Chief Medical Officer, who shall be appointed by
				the Secretary and who shall assist the Chief Medical Officer in carrying out
				the responsibilities under subsection
				(c).
							.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to title V, the following new
			 item:
					
						
							Sec. 512. Chief Medical
				Officer.
						
						.
				603.National
			 Biosurveillance Integration System
				(a)EstablishmentThe
			 Secretary of Homeland Security, acting through the Chief Medical Officer of the
			 Department of Homeland Security, shall establish a National Biosurveillance
			 Integration System (referred to in this section as the NBIS) to
			 enhance the capability of the Federal Government to rapidly identify,
			 characterize, and localize a biological event by integrating and analyzing data
			 from human health, animal, plant, food, and environmental monitoring systems
			 (both national and international) into a single comprehensive system.
				(b)RequirementsThe
			 NBIS shall be designed to detect, as early as possible, a biological event that
			 presents a risk to the United States or the infrastructure or key assets of the
			 United States. The NBIS shall—
					(1)consolidate data
			 from all relevant surveillance systems maintained by the Department of Homeland
			 Security and other governmental and private sources, both foreign and
			 domestic;
					(2)use an information
			 technology system that uses the best available statistical and other analytical
			 tools to automatically identify and characterize biological events in as close
			 to real-time as possible; and
					(3)process and
			 protect sensitive data consistent with requirements of applicable privacy laws
			 including the Health Insurance Portability and Accountability Act of
			 1996.
					(c)Responsibilities
			 of the Chief Medical Officer of the Department of Homeland Security
					(1)In
			 generalThe Chief Medical Officer of the Department of Homeland
			 Security shall—
						(A)establish an
			 entity to perform all operations and assessments related to the NBIS;
						(B)continuously
			 monitor the availability and appropriateness of data feeds and solicit new
			 surveillance systems with data that would enhance biological situational
			 awareness or overall NBIS performance;
						(C)continuously review
			 and seek to improve the statistical and other analytical methods utilized by
			 NBIS;
						(D)establish a
			 procedure to enable States and local government entities to report suspicious
			 events that could warrant further assessments using NBIS;
						(E)receive and
			 consider all relevant homeland security information; and
						(F)provide technical
			 assistance, as appropriate, to all Federal, regional, State, and local
			 government entities and private sector entities that contribute data relevant
			 to the operation of NBIS.
						(2)AssessmentsThe
			 Chief Medical Officer of the Department of Homeland Security shall—
						(A)continuously
			 evaluate available data for evidence of a biological event; and
						(B)integrate homeland
			 security information with NBIS data to provide overall situational awareness
			 and determine whether a biological event has occurred.
						(3)Information
			 sharingThe Chief Medical Officer of the Department of Homeland
			 Security shall—
						(A)in the event that
			 a biological event is detected, notify the Secretary of Homeland Security and
			 disseminate results of NBIS assessments related to that biological event to
			 appropriate Federal, regional, State, and local response entities in a timely
			 manner to support decision making;
						(B)provide reports on
			 NBIS assessments to Federal, regional, State, and local governments and any
			 private sector entities, as considered appropriate by the Secretary; and
						(C)use available
			 information sharing networks internal to the Department, as well as those
			 within the intelligence community and operation centers, for distributing NBIS
			 incident or situational awareness reports.
						(d)Notification of
			 Chief Medical Officer of the Department of Homeland SecurityThe
			 Secretary of Homeland Security shall ensure that the Chief Medical Officer of
			 the Department of Homeland Security is notified of any threat of a biological
			 event and receives all classified and unclassified reports related to threats
			 of biological events in a timely manner.
				(e)Administrative
			 Authorities
					(1)Hiring of
			 expertsThe Chief Medical
			 Officer of the Department of Homeland Security shall hire individuals with the
			 necessary expertise to develop and operate the NBIS system.
					(2)Detail of
			 personnelUpon the request of
			 the Chief Medical Officer of the Department of Homeland Security, the head of
			 any Federal department or agency may detail, on a reimbursable basis, any of
			 the personnel of that department or agency to the Department to assist the
			 Chief Medical Officer of the Department of Homeland Security in carrying out
			 this section.
					(3)PrivacyThe Chief Medical Officer of the Department
			 of Homeland Security shall ensure all applicable privacy regulations are
			 strictly adhered to in the operation of the NBIS and the sharing of any
			 information related to the NBIS.
					(f)Joint
			 biosurveillance leadership councilThe Chief Medical Officer of the Department
			 of Homeland Security shall—
					(1)establish an interagency coordination
			 council to facilitate interagency cooperation to advise the Chief Medical
			 Officer of the Department of Homeland Security on recommendations to enhance
			 the biosurveillance capabilities of the Department; and
					(2)invite officials
			 of Federal agencies that conduct biosurveillance programs, including the
			 Department of Health and Human Services, the Department of Agriculture, the
			 Environment Protection Agency, and the Department of Defense, to serve on such
			 council.
					(g)Annual report
			 requiredNot later than
			 December 31 of each year, the Chief Medical Officer of the Department of
			 Homeland Security shall submit to Congress a report that contains each of the
			 following:
					(1)A
			 list of departments, agencies, and private or nonprofit entities participating
			 in the NBIS and the data each entity contributes to the NBIS.
					(2)An implementation
			 plan for the NBIS that includes cost, schedule, and key milestones.
					(3)The status of the
			 implementation of the NBIS.
					(4)The schedule for
			 obtaining access to any relevant biosurveillance information not compiled in
			 NBIS as of the date on which the report is submitted.
					(5)A
			 description of the incident reporting or decision making protocols in effect as
			 of the date on which the report is submitted and any changes made to such
			 protocols during the period beginning on the date on which the report for the
			 preceding year was submitted and ending on the date on which the report is
			 submitted.
					(6)A
			 list of any Federal, State, or local government entities that have direct or
			 indirect access to the information that is integrated into the NBIS.
					(h)Relationship to
			 other departments and agenciesThe authority of the Chief Medical Officer
			 of the Department of Homeland Security under this section shall not affect an
			 authority or responsibility of any other department or agency of the Federal
			 Government with respect to biosurveillance activities under any program
			 administered by that department or agency.
				(i)Biological
			 eventFor purposes of this section, the term biological
			 event means—
					(1)an act of
			 terrorism that uses material of biological origins; or
					(2)a
			 naturally occurring outbreak of an infectious disease that may affect national
			 security.
					604.Material
			 threats
				(a)In
			 generalSection 319F–2(c)(2)(A) of the Public Health Service Act
			 (42 U.S.C. 247d–6b(c)(2)(A)) is amended—
					(1)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II), respectively;
					(2)by moving each of
			 such subclauses two ems to the right;
					(3)by striking
			 (A) Material
			 threat.—The Homeland Security Secretary and inserting
			 the following:
						
							(A)Material
				threat
								(i)In
				generalThe Homeland Security
				Secretary
								;
				and
					(4)by adding at the
			 end the following clauses:
						
							(ii)Use of existing
				risk assessmentsFor the
				purpose of satisfying the requirements of clause (i) as expeditiously as
				possible, the Homeland Security Secretary shall, as practicable, utilize
				existing risk assessments that such Secretary considers credible.
							(iii)Order of
				assessments
								(I)Groupings to
				facilitate assessment of countermeasuresIn conducting threat assessments and
				determinations under clause (i) of chemical, biological, radiological, and
				nuclear agents, the Homeland Security Secretary shall, to the extent
				practicable and appropriate, consider the completion of such assessments and
				determinations for groups of agents toward the goal of facilitating the
				assessment of countermeasures under paragraph (3) by the Secretary of Health
				and Human Services.
								(II)Categories of
				countermeasuresThe grouping of agents under subclause (I) by the
				Homeland Security Secretary shall be designed to facilitate assessments under
				paragraph (3) by the Secretary of Health and Human Services regarding the
				following two categories of countermeasures:
									(aa)Countermeasures
				that may address more than one agent identified under clause (i)(II).
									(bb)Countermeasures that may address adverse
				health consequences that are common to exposure to different agents.
									(III)Rule of
				constructionA particular grouping of agents pursuant to
				subclause (II) is not required under such subclause to facilitate assessments
				of both categories of countermeasures described in such subclause. A grouping
				may concern one category and not the other.
								(iv)Time frame for
				completion of certain national-security determinationsWith respect to chemical, biological,
				radiological, and nuclear agents known to the Homeland Security Secretary as of
				the day before the date of the enactment of this Act, and which such Secretary
				considers to be capable of significantly affecting national security, such
				Secretary shall complete the determinations under clause (i)(II) not later than
				December 31, 2007.
							(v)DefinitionFor
				purposes of this subparagraph, the term risk assessment means a
				scientific, technically-based analysis of agents that incorporates threat,
				vulnerability, and consequence
				information.
							.
					(b)Authorization of
			 appropriationsSection 510(d) of the Homeland Security Act of
			 2002 (6 U.S.C. 320(d)) is amended—
					(1)in paragraph (1),
			 by striking 2006, and inserting 2009,; and
					(2)by adding at the
			 end the following:
						
							(3)Additional
				authorization of appropriations regarding certain threat
				assessmentsFor the purpose
				of providing an additional amount to the Secretary to assist the Secretary in
				meeting the requirements of clause (iv) of section 319F–2(c)(2)(A)) of the
				Public Health Service Act (relating to time frames), there are authorized to be
				appropriated such sums as may be necessary for fiscal year 2007, in addition to
				the authorization of appropriations established in paragraph (1). The purposes
				for which such additional amount may be expended include conducting risk
				assessments regarding clause (i)(II) of such section when there are no existing
				risk assessments that the Secretary considers
				credible.
							.
					605.Study on
			 national biodefense training
				(a)Study
			 requiredThe Secretary of Homeland Security shall, in
			 consultation with the Secretary of Defense and the Secretary for Health and
			 Human Services, conduct a study to determine the staffing and training
			 requirements for pending capital programs to construct biodefense laboratories
			 (including agriculture and animal laboratories) at Biosafety Level 3 and
			 Biosafety Level 4 or to expand current biodefense laboratories to such
			 biosafety levels.
				(b)ElementsIn
			 conducting the study, the Secretary of Homeland Security shall address the
			 following:
					(1)The number of
			 trained personnel, by discipline and qualification level, required for existing
			 biodefense laboratories at Biosafety Level 3 and Biosafety Level 4.
					(2)The number of
			 research and support staff, including researchers, laboratory technicians,
			 animal handlers, facility managers, facility or equipment maintainers,
			 biosecurity personnel (including biosafety, physical, and electronic security
			 personnel), and other safety personnel required to manage biodefense research
			 efforts to combat bioterrorism at the biodefense laboratories described in
			 subsection (a).
					(3)The training
			 required to provide the personnel described by paragraphs (1) and (2),
			 including the type of training (whether classroom, laboratory, or field
			 training) required, the length of training required by discipline, and the
			 curriculum required to be developed for such training.
					(4)Training schedules
			 necessary to meet the scheduled openings of the biodefense laboratories
			 described in subsection (a), including schedules for refresher training and
			 continuing education that may be necessary for that purpose.
					(c)ReportNot
			 later than December 31, 2006, the Secretary of Homeland Security shall submit
			 to Congress a report setting forth the results of the study conducted under
			 this section.
				606.Homeland Security
			 Science and Technology Advisory CommitteeSection 311(j) of the Homeland Security Act
			 of 2002 (6 U.S.C. 191(j)) is amended to read as follows:
				
					(j)TerminationThe
				Department of Homeland Security Science and Technology Advisory Committee shall
				terminate on the date that is 10 years after the date on which it was
				established.
					.
			VIIHomeland
			 Security Infrastructure Protection and Cybersecurity Enhancement
			701.Infrastructure
			 Protection and Cybersecurity
				(a)In
			 generalTitle II of the Homeland Security Act of 2002 is amended
			 by adding at the end the following new subtitle:
					
						EInfrastructure
				Protection and Cybersecurity
							241.Office of
				Infrastructure Protection
								(a)In
				generalThere is in the Department an Office of Infrastructure
				Protection.
								(b)Assistant
				Secretary for Infrastructure ProtectionThe head of the Office
				shall be the Assistant Secretary for Infrastructure Protection.
								(c)Responsibilities
				of the Assistant SecretaryThe Assistant Secretary shall carry
				out the responsibilities of the Department regarding infrastructure protection.
				Such responsibilities shall include the following:
									(1)To identify and
				carry out comprehensive risk assessments of key resources and critical
				infrastructure of the United States, to determine the risks posed by particular
				types of terrorist attacks within the United States (including an assessment of
				the probability of success of such attacks and the feasibility and potential
				efficacy of various countermeasures to such attacks).
									(2)To develop and
				maintain a comprehensive national plan for securing the key resources and
				critical infrastructure of the United States, in accordance with Homeland
				Security Presidential Directive 7.
									(3)To recommend
				measures necessary to protect the key resources and critical infrastructure of
				the United States in coordination with other Federal Departments and agencies
				and in consultation with State, local, and tribal government agencies and
				authorities, and the private sector.
									(4)To coordinate and
				implement, as appropriate, preparedness efforts to ensure that critical
				infrastructure and key resources efforts are fully integrated and coordinated
				with the response and recovery activities of the Department.
									(5)To establish and
				maintain partnerships and information sharing processes with Federal, State,
				local, and tribal governments, the private sector, and international
				governments and organizations to enhance coordination of critical
				infrastructure and key resource efforts.
									(6)To coordinate with
				the Under Secretary for Intelligence and Analysis and elements of the
				intelligence community and with Federal, State, local, and tribal law
				enforcement agencies, and the private sector, as appropriate.
									(7)To provide the
				Secretary with an annual summary of national critical infrastructure protection
				efforts and priorities and to provide, in consultation with the appropriate
				Department official with primary responsibility for grants, recommendations for
				Federal critical infrastructure protection funding.
									(8)In carrying out
				responsibilities under paragraphs (1) and (2), to consult with other Federal,
				State, local, and tribal government agencies and authorities as
				appropriate.
									(9)To perform other
				such duties relating to such responsibilities as the Secretary may
				provide.
									(d)Integration
				Center
									(1)In
				generalThere is an Integration Center in the Office of
				Infrastructure Protection, which shall be staffed by the Office of
				Infrastructure Protection, the Office of Cybersecurity and Telecommunications,
				and the Office of Intelligence and Analysis.
									(2)ResponsibilitiesThe
				Integration Center shall—
										(A)be responsible for
				the integration of relevant threat, consequence, and vulnerability information,
				analysis, and assessments (whether such information, analysis, or assessments
				are provided or produced by the Department or others) in order to identify
				priorities for protective and support measures by the Department, other Federal
				departments and agencies, State, local, and tribal government agencies and
				authorities, the private sector, and other entities; and
										(B)develop and
				disseminate analytical products that combine homeland security information with
				critical infrastructure and key resource vulnerability and consequence
				information.
										(3)Critical
				infrastructure informationThe Secretary shall ensure that the
				Department makes full and efficient use of open-source information to analyze
				United States critical infrastructure from the perspective of terrorists using
				publicly available information.
									(e)Staff
									(1)In
				generalThe Secretary shall ensure that the Office has staff that
				possess appropriate expertise and experience to assist the Assistant Secretary
				in discharging responsibilities under this section.
									(2)Private sector
				staffStaff under this subsection may include individuals from
				the private sector.
									(3)Security
				clearancesStaff under this subsection shall possess security
				clearances appropriate for their work under this section.
									(f)Detail of
				personnel
									(1)In
				generalIn order to assist the Office in discharging
				responsibilities under this section, personnel of other Federal departments and
				agencies may be detailed to the Department for the performance of analytic
				functions and related duties.
									(2)Cooperative
				agreementsThe Secretary and the head of the Federal department
				or agency concerned may enter into cooperative agreements for the purpose of
				detailing personnel under this subsection.
									(3)BasisThe
				detail of personnel under this subsection may be on a reimbursable or
				non-reimbursable basis.
									(g)ReprogrammingThe
				Secretary may not reprogram any funds allocated to the Office of Infrastructure
				Protection until 60 days after the Secretary submits to the Committees on
				Appropriations of the Senate and House of Representatives, the Committee on
				Homeland Security and Governmental Affairs of the Senate, and the Committee on
				Homeland Security of the House of Representatives written notification of the
				reprogramming.
								242.Office of
				Cybersecurity and Telecommunications
								(a)In
				generalThere is in the Department an Office of Cybersecurity and
				Telecommunications.
								(b)Assistant
				Secretary for Cybersecurity and TelecommunicationsThe head of
				the Office shall be the Assistant Secretary for Cybersecurity and
				Telecommunications.
								(c)Responsibilities
				of the Assistant SecretaryThe Assistant Secretary shall carry
				out the responsibilities of the Department regarding cybersecurity and
				telecommunications. Such responsibilities shall include the following:
									(1)To establish and
				manage—
										(A)a national
				cybersecurity response system that includes the ability to—
											(i)analyze the effect
				of cybersecurity threat information on national critical infrastructure
				identified by the President; and
											(ii)aid in the
				detection and warning of potential vulnerabilities or attacks that could cause
				widespread disruption of cybersecurity infrastructure and in the restoration of
				such infrastructure in the aftermath of such attacks;
											(B)a national
				cybersecurity threat and vulnerability reduction program which conducts risk
				assessments on information technology systems, identifies and prioritize
				vulnerabilities in critical information infrastructure, and coordinates the
				mitigation of such vulnerabilities;
										(C)an emergency
				communications program to ensure communications systems and procedures are in
				place to exchange information during disasters;
										(D)a continuity of
				operations program to plan and allocate resources for the continuation of
				critical information operations in the event of a large scale disruption of the
				information infrastructure and to coordinate a response;
										(E)a reconstitution
				program to ensure that priorities, procedures, and resources are in place to
				reconstitute critical information infrastructures. This program should clearly
				delineate roles and responsibilities of the Department, other federal agencies
				and private sector;
										(F)a resiliency
				program that will support basic and fundamental research to improve the
				reliability and security of network protocols;
										(G)a national
				public-private cybersecurity awareness, training, and education program that
				promotes Internet security awareness among all enduser groups;
										(H)a government
				cybersecurity program to coordinate and consult with Federal, State, and local
				governments to enhance their cybersecurity programs; and
										(I)an international
				cybersecurity cooperation program to help foster Federal efforts to enhance
				international cybersecurity awareness and cooperation.
										(2)To coordinate and
				to leverage existing efforts within the private sector on the program under
				paragraph (1) as appropriate and to promote cybersecurity information sharing,
				vulnerability assessment, and threat warning regarding critical
				infrastructure.
									(3)To coordinate with
				the Under Secretary for Intelligence and Analysis and the Assistant Secretary
				for Infrastructure Protection to provide relevant and timely homeland security
				information to the appropriate private sector information infrastructure
				stakeholders regarding potential vulnerabilities or attacks.
									(4)To coordinate with
				other directorates and offices within the Department and with other Federal
				agencies, as appropriate, with respect to the cybersecurity aspects of such
				directorates, offices, and agencies.
									(5)To coordinate with
				the Department official with primary responsibility for emergency preparedness
				to ensure that the National Response Plan developed includes appropriate
				measures for the recovery of the cybersecurity elements of critical
				infrastructure.
									(6)To promote
				voluntary cybersecurity best practices, standards, and benchmarks that are
				responsive to rapid technology changes and to the security needs of critical
				infrastructure.
									(7)To coordinate with
				the Chief Information Officer of the Department in establishing a secure
				information sharing architecture and information sharing processes, including
				with respect to the Department’s operation centers.
									(8)To consult with
				the Electronic Crimes Task Force of the United States Secret Service on private
				sector outreach and information activities.
									(9)To consult with
				the appropriate Department official with primary responsibility for grants to
				ensure that realistic cybersecurity scenarios are incorporated into training
				exercises, including tabletop and recovery exercises.
									(10)To consult and
				coordinate with the Assistant Secretary for Infrastructure Protection, the
				Under Secretary for Science and Technology, and, where appropriate, with other
				relevant Federal departments and agencies, as well as private sector
				stakeholders, on the security of digital control systems, such as Supervisory
				Control and Data Acquisition (SCADA) systems.
									(11)To consult and
				coordinate with the Under Secretary of Science and Technology on cybersecurity
				research and development requirements.
									(d)ReportingNot
				later than one year after the date of the enactment of this section, the
				Secretary shall submit to Congress a report on the programs that implement or
				support the requirements of this section and the coordination of the Assistant
				Secretary with the private sector in meeting these responsibilities.
								(e)Deadline for
				nominationNot later than 90 days after the date of the enactment
				of this section, the President shall nominate an individual to serve as the
				Assistant Secretary for Cybersecurity and Telecommunications.
								(f)Staff
									(1)In
				generalThe Secretary shall provide the Office of Cybersecurity
				and Telecommunications with a staff having appropriate expertise and experience
				to assist the Assistant Secretary in discharging responsibilities under this
				section.
									(2)Security
				clearancesStaff under this subsection shall possess security
				clearances appropriate for their work under this section.
									(g)Detail of
				personnel
									(1)In
				generalIn order to assist the Assistant Secretary for
				Cybersecurity and Telecommunications in discharging the responsibilities of the
				Assistant Secretary under this section, personnel of other Federal departments
				and agencies may be detailed to the Department for the performance of analytic
				functions and related duties.
									(2)Cooperative
				agreementsThe Secretary and the head of a Federal department or
				agency concerned may enter into cooperative agreements for the purpose of
				detailing personnel under this subsection.
									(3)BasisThe
				detail of personnel under this subsection may be on a reimbursable or
				non-reimbursable basis.
									(h)ReprogrammingThe
				Secretary may not reprogram any funds allocated to the Office of Cybersecurity
				and Telecommunications until 60 days after the Secretary submits to the
				Committees on Appropriations of the Senate and House of Representatives, the
				Committee on Homeland Security and Governmental Affairs of the Senate, and the
				Committee on Homeland Security of the House of Representatives written
				notification of the
				reprogramming.
								.
				(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the items relating to subtitle D of title II the
			 following:
					
						
							Subtitle E—Infrastructure Protection and
				Cybersecurity
							Sec. 241. Office of Infrastructure
				Protection.
							Sec. 242. Office of Cybersecurity and
				Telecommunications.
						
						.
				702.Cybersecurity
			 Training Program and Equipment
				(a)In
			 GeneralThe Secretary of Homeland Security, acting through the
			 Assistant Secretary of Homeland Security for Cybersecurity and
			 Telecommunications, may establish, in conjunction with the National Science
			 Foundation, a program to award grants to institutions of higher education (and
			 consortia thereof) for—
					(1)the establishment
			 or expansion of cybersecurity professional development programs;
					(2)the establishment
			 or expansion of associate degree programs in cybersecurity; and
					(3)the purchase of
			 equipment to provide training in cybersecurity for either professional
			 development programs or degree programs.
					(b)Roles
					(1)Department of
			 homeland securityThe Secretary of Homeland Security, acting
			 through the Assistant Secretary of Homeland Security for Cybersecurity and
			 Telecommunications and in consultation with the Director of the National
			 Science Foundation, shall establish the goals for the program established under
			 this section and the criteria for awarding grants under the program.
					(2)National science
			 foundationThe Director of the National Science Foundation shall
			 operate the program established under this section consistent with the goals
			 and criteria established under paragraph (1), including soliciting applicants,
			 reviewing applications, and making and administering grant awards. The Director
			 may consult with the Assistant Secretary for Cybersecurity and
			 Telecommunications in selecting awardees.
					(3)FundingThe
			 Secretary shall transfer to the National Science Foundation the funds necessary
			 to carry out this section.
					(c)Grant
			 Awards
					(1)Peer
			 reviewAll grant awards under this section shall be made on a
			 competitive, merit-reviewed basis.
					(2)FocusIn
			 making grant awards under this section, the Director shall, to the extent
			 practicable, ensure geographic diversity and the participation of women and
			 underrepresented minorities.
					(3)PreferenceIn
			 making grant awards under this section, the Director shall give preference to
			 applications submitted by consortia of institutions to encourage as many
			 students and professionals as possible to benefit from this program.
					(d)Authorization of
			 AppropriationsOf the amount authorized to be appropriated under
			 section 101 for fiscal year 2007, $3,700,000 is to carry out this section for
			 that fiscal year.
				(e)DefinitionFor
			 purposes of this section, the term institution of higher
			 education has the meaning given that term in section 101(a) of the
			 Higher Education Act of 1965 (20 U.S.C. 1001(a)).
				VIIIGrants
			 Administration
			801.Faster and smarter
			 funding for first responders
				(a)In
			 GeneralThe Homeland Security Act of 2002 (Public Law 107–296; 6
			 U.S.C. 361 et seq.) is further amended—
					(1)in section 1(b) in
			 the table of contents by adding at the end the following:
						
							
								TITLE XX—FUNDING FOR FIRST
				RESPONDERS
								Sec. 2001. Definitions.
								Sec. 2002. Faster and Smarter Funding for
				First Responders.
								Sec. 2003. Covered grant eligibility and
				criteria.
								Sec. 2004. Risk-based evaluation and
				prioritization.
								Sec. 2005. Use of
				funds.
							
							;
					and
					(2)by adding at the
			 end the following:
						
							XXFUNDING FOR FIRST
				RESPONDERS
								2001.DefinitionsIn this title:
									(1)BoardThe term Board means the First
				Responder Grants Board established under section 2004.
									(2)Covered
				grantThe term covered
				grant means any grant to which this title applies under section
				2002.
									(3)Directly
				eligible tribeThe term directly eligible tribe
				means any Indian tribe or consortium of Indian tribes that—
										(A)meets the criteria
				for inclusion in the qualified applicant pool for Self-Governance that are set
				forth in section 402(c) of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C.
				458bb(c));
										(B)employs at least
				10 full-time personnel in a law enforcement or emergency response agency with
				the capacity to respond to calls for law enforcement or emergency services;
				and
										(C)(i)is located on, or within
				5 miles of, an international border or waterway;
											(ii)is located within 5 miles of a
				facility designated as high-risk critical infrastructure by the
				Secretary;
											(iii)is located within or contiguous
				to one of the 50 largest metropolitan statistical areas in the United States;
				or
											(iv)has more than 1,000 square miles
				of Indian country, as that term is defined in section 1151 of title 18, United
				States Code.
											(4)Elevations in
				the threat alert levelThe term elevations in the threat
				alert level means any designation (including those that are less than
				national in scope) that raises the homeland security threat level to either the
				highest or second highest threat level under the Homeland Security Advisory
				System referred to in section 201(d)(7).
									(5)Emergency
				preparednessThe term emergency preparedness shall
				have the same meaning that term has under section 602 of the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act (42 U.S.C. 5195a).
									(6)Essential
				capabilitiesThe term essential capabilities means
				the levels, availability, and competence of emergency personnel, planning,
				training, and equipment across a variety of disciplines needed to effectively
				and efficiently prevent, prepare for, respond to, and recover from acts of
				terrorism consistent with established practices.
									(7)First
				responderThe term first responder shall have the
				same meaning as the term emergency response provider.
									(8)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, or other organized group or community, including any Alaskan
				Native village or regional or village corporation as defined in or established
				pursuant to the Alaskan Native Claims Settlement Act (43 U.S.C. 1601 et seq.),
				which is recognized as eligible for the special programs and services provided
				by the United States to Indians because of their status as Indians.
									(9)RegionThe
				term region means—
										(A)any geographic
				area consisting of all or parts of 2 or more contiguous States, counties,
				municipalities, or other local governments that have a combined population of
				at least 1,650,000 or have an area of not less than 20,000 square miles, and
				that, for purposes of an application for a covered grant, is represented by 1
				or more governments or governmental agencies within such geographic area, and
				that is established by law or by agreement of 2 or more such governments or
				governmental agencies in a mutual aid agreement; or
										(B)any other
				combination of contiguous local government units (including such a combination
				established by law or agreement of two or more governments or governmental
				agencies in a mutual aid agreement) that is formally certified by the Secretary
				as a region for purposes of this Act with the consent of—
											(i)the State or
				States in which they are located, including a multi-State entity established by
				a compact between two or more States; and
											(ii)the incorporated
				municipalities, counties, and parishes that they encompass.
											(10)Terrorism
				preparednessThe term terrorism preparedness means
				any activity designed to improve the ability to prevent, prepare for, respond
				to, mitigate against, or recover from threatened or actual terrorist
				attacks.
									2002.Faster and
				Smarter Funding for First Responders
									(a)Covered
				GrantsThis title applies to grants provided by the Department to
				States, regions, or directly eligible tribes for the primary purpose of
				improving the ability of first responders to prevent, prepare for, respond to,
				mitigate against, or recover from threatened or actual terrorist attacks,
				especially those involving weapons of mass destruction, administered under the
				following:
										(1)State homeland
				security grant programThe State Homeland Security Grant Program
				of the Department, or any successor to such grant program.
										(2)Urban area
				security initiativeThe Urban Area Security Initiative of the
				Department, or any successor to such grant program.
										(3)Law enforcement
				terrorism prevention programThe Law Enforcement Terrorism
				Prevention Program of the Department, or any successor to such grant
				program.
										(b)Excluded
				ProgramsThis title does not apply to or otherwise affect the
				following Federal grant programs or any grant under such a program:
										(1)Nondepartment
				programsAny Federal grant program that is not administered by
				the Department.
										(2)Fire grant
				programsThe fire grant programs authorized by sections 33 and 34
				of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229,
				2229a).
										(3)Emergency
				management planning and assistance account grantsThe Emergency
				Management Performance Grant program and the Urban Search and Rescue Grants
				program authorized by title VI of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5195 et seq.); the Departments of Veterans
				Affairs and Housing and Urban Development, and Independent Agencies
				Appropriations Act, 2000 (113 Stat. 1047 et seq.); and the Earthquake Hazards
				Reduction Act of 1977 (42 U.S.C. 7701 et seq.).
										2003.Covered grant
				eligibility and criteria
									(a)Grant
				EligibilityAny State, region, or directly eligible tribe shall
				be eligible to apply for a covered grant.
									(b)Grant
				CriteriaThe Secretary shall award covered grants to assist
				States and local governments in achieving, maintaining, and enhancing the
				essential capabilities for terrorism preparedness established by the
				Secretary.
									(c)State Homeland
				Security Plans
										(1)Submission of
				plansThe Secretary shall require that any State applying to the
				Secretary for a covered grant must submit to the Secretary a 3-year State
				homeland security plan that—
											(A)describes the
				essential capabilities that communities within the State should possess, or to
				which they should have access, based upon the terrorism risk factors relevant
				to such communities, in order to meet the Department’s goals for terrorism
				preparedness;
											(B)demonstrates the
				extent to which the State has achieved the essential capabilities that apply to
				the State;
											(C)demonstrates the
				needs of the State necessary to achieve, maintain, or enhance the essential
				capabilities that apply to the State;
											(D)includes a
				prioritization of such needs based on threat, vulnerability, and consequence
				assessment factors applicable to the State;
											(E)describes how the
				State intends—
												(i)to
				address such needs at the city, county, regional, tribal, State, and interstate
				level, including a precise description of any regional structure the State has
				established for the purpose of organizing homeland security preparedness
				activities funded by covered grants;
												(ii)to use all
				Federal, State, and local resources available for the purpose of addressing
				such needs; and
												(iii)to give
				particular emphasis to regional planning and cooperation, including the
				activities of multijurisdictional planning agencies governed by local
				officials, both within its jurisdictional borders and with neighboring
				States;
												(F)with respect to
				the emergency preparedness of first responders, addresses the unique aspects of
				terrorism as part of a comprehensive State emergency management plan;
				and
											(G)provides for
				coordination of response and recovery efforts at the local level, including
				procedures for effective incident command in conformance with the National
				Incident Management System.
											(2)ConsultationThe
				State plan submitted under paragraph (1) shall be developed in consultation
				with and subject to appropriate comment by local governments and first
				responders within the State.
										(3)Approval by
				secretaryThe Secretary may not award any covered grant to a
				State unless the Secretary has approved the applicable State homeland security
				plan.
										(4)RevisionsA
				State may revise the applicable State homeland security plan approved by the
				Secretary under this subsection, subject to approval of the revision by the
				Secretary.
										(d)Consistency With
				State PlansThe Secretary shall ensure that each covered grant is
				used to supplement and support, in a consistent and coordinated manner, the
				applicable State homeland security plan or plans.
									(e)Application for
				Grant
										(1)In
				generalExcept as otherwise provided in this subsection, any
				State, region, or directly eligible tribe may apply for a covered grant by
				submitting to the Secretary an application at such time, in such manner, and
				containing such information as is required under this subsection, or as the
				Secretary may reasonably require.
										(2)Deadlines for
				applications and awardsAll applications for covered grants must
				be submitted at such time as the Secretary may reasonably require for the
				fiscal year for which they are submitted. The Secretary shall award covered
				grants pursuant to all approved applications for such fiscal year as soon as
				practicable, but not later than March 1 of such year.
										(3)Availability of
				fundsAll funds awarded by the Secretary under covered grants in
				a fiscal year shall be available for obligation through the end of the
				subsequent fiscal year.
										(4)Minimum contents
				of applicationThe Secretary shall require that each applicant
				include in its application, at a minimum—
											(A)the purpose for
				which the applicant seeks covered grant funds and the reasons why the applicant
				needs the covered grant to meet the essential capabilities for terrorism
				preparedness within the State, region, or directly eligible tribe to which the
				application pertains;
											(B)a description of how, by reference to the
				applicable State homeland security plan or plans under subsection (c), the
				allocation of grant funding proposed in the application, including, where
				applicable, the amount not passed through to local governments, first
				responders, and other local groups, would assist in fulfilling the essential
				capabilities for terrorism preparedness specified in such plan or plans;
											(C)a statement of
				whether a mutual aid agreement applies to the use of all or any portion of the
				covered grant funds;
											(D)if the applicant
				is a State, a description of how the State plans to allocate the covered grant
				funds to regions, local governments, and Indian tribes;
											(E)if the applicant
				is a region—
												(i)a
				precise geographical description of the region and a specification of all
				participating and nonparticipating local governments within the geographical
				area comprising that region;
												(ii)a
				specification of what governmental entity within the region will administer the
				expenditure of funds under the covered grant; and
												(iii)a designation of
				a specific individual to serve as regional liaison;
												(F)a capital budget
				showing how the applicant intends to allocate and expend the covered grant
				funds;
											(G)if the applicant
				is a directly eligible tribe, a designation of a specific individual to serve
				as the tribal liaison; and
											(H)a statement of how
				the applicant intends to meet the matching requirement, if any, that applies
				under section 2005(g).
											(5)Regional
				applications
											(A)Relationship to
				state applicationsA regional application—
												(i)shall be
				coordinated with an application submitted by the State or States of which such
				region is a part;
												(ii)shall supplement
				and avoid duplication with such State application; and
												(iii)shall address
				the unique regional aspects of such region’s terrorism preparedness needs
				beyond those provided for in the application of such State or States.
												(B)State review and
				submissionTo ensure the consistency required under subsection
				(d) and the coordination required under subparagraph (A), an applicant that is
				a region must submit its application to each State of which any part is
				included in the region for review and concurrence prior to the submission of
				such application to the Secretary. The regional application shall be
				transmitted to the Secretary through each such State within 30 days of its
				receipt, unless the Governor of such a State notifies the Secretary, in
				writing, that such regional application is inconsistent with the State’s
				homeland security plan and provides an explanation of the reasons
				therefor.
											(C)Distribution of
				regional awardsIf the Secretary approves a regional application,
				then the Secretary shall distribute a regional award to the State or States
				submitting the applicable regional application under subparagraph (B), and each
				such State shall, not later than the end of the 45-day period beginning on the
				date after receiving a regional award, pass through to the region all covered
				grant funds or resources purchased with such funds, except those funds
				necessary for the State to carry out its responsibilities with respect to such
				regional application: Provided, That in no such case shall the
				State or States pass through to the region less than 80 percent of the regional
				award.
											(D)Certifications
				regarding distribution of grant funds to regionsAny State that
				receives a regional award under subparagraph (C) shall certify to the
				Secretary, by not later than 30 days after the expiration of the period
				described in subparagraph (C) with respect to the grant, that the State has
				made available to the region the required funds and resources in accordance
				with subparagraph (C).
											(E)Direct payments
				to regionsIf any State fails to pass through a regional award to
				a region as required by subparagraph (C) within 45 days after receiving such
				award and does not request or receive an extension of such period, the region
				may petition the Secretary to receive directly the portion of the regional
				award that is required to be passed through to such region under subparagraph
				(C).
											(F)Regional
				liaisonsA regional liaison designated under paragraph
				(4)(E)(iii) shall—
												(i)coordinate with
				Federal, State, local, regional, and private officials within the region
				concerning terrorism preparedness;
												(ii)develop a process
				for receiving input from Federal, State, local, regional, and private sector
				officials within the region to assist in the development of the regional
				application and to improve the region’s access to covered grants; and
												(iii)administer, in
				consultation with State, local, regional, and private officials within the
				region, covered grants awarded to the region.
												(6)Tribal
				applications
											(A)Submission to
				the state or statesTo ensure the consistency required under
				subsection (d), an applicant that is a directly eligible tribe must submit its
				application to each State within the boundaries of which any part of such tribe
				is located for direct submission to the Department along with the application
				of such State or States.
											(B)Opportunity for
				state commentBefore awarding any covered grant to a directly
				eligible tribe, the Secretary shall provide an opportunity to each State within
				the boundaries of which any part of such tribe is located to comment to the
				Secretary on the consistency of the tribe’s application with the State’s
				homeland security plan. Any such comments shall be submitted to the Secretary
				concurrently with the submission of the State and tribal applications.
											(C)Final
				authorityThe Secretary shall have final authority to determine
				the consistency of any application of a directly eligible tribe with the
				applicable State homeland security plan or plans, and to approve any
				application of such tribe. The Secretary shall notify each State within the
				boundaries of which any part of such tribe is located of the approval of an
				application by such tribe.
											(D)Tribal
				liaisonA tribal liaison designated under paragraph (4)(G)
				shall—
												(i)coordinate with
				Federal, State, local, regional, and private officials concerning terrorism
				preparedness;
												(ii)develop a process
				for receiving input from Federal, State, local, regional, and private sector
				officials to assist in the development of the application of such tribe and to
				improve the tribe’s access to covered grants; and
												(iii)administer, in
				consultation with State, local, regional, and private officials, covered grants
				awarded to such tribe.
												(E)Limitation on the
				number of direct grantsThe Secretary may make covered grants
				directly to not more than 20 directly eligible tribes per fiscal year.
											(F)Tribes not
				receiving direct grantsAn
				Indian tribe that does not receive a grant directly under this section is
				eligible to receive funds under a covered grant from the State or States within
				the boundaries of which any part of such tribe is located, consistent with the
				homeland security plan of the State as described in subsection (c). If a State
				fails to pass through funds, the tribe may petition the Secretary to receive
				payment in the same manner as a local government.
											(7)Equipment
				standardsIf an applicant for a covered grant proposes to upgrade
				or purchase, with assistance provided under the grant, new equipment or systems
				that do not meet or exceed any applicable national voluntary consensus
				standards, the applicant shall include in the application an explanation of why
				such equipment or systems will serve the needs of the applicant better than
				equipment or systems that meet or exceed such standards.
										2004.Risk-based
				evaluation and prioritization
									(a)First Responder
				Grants Board
										(1)Establishment of
				boardThe Secretary shall establish a First Responder Grants
				Board, consisting of—
											(A)the
				Secretary;
											(B)the Under
				Secretary for Science and Technology;
											(C)the Under Secretary
				for Policy;
											(D)the Director of
				the Federal Emergency Management Agency;
											(E)the Assistant
				Secretary for United States Immigration and Customs Enforcement;
											(F)the Chief
				Intelligence Officer;
											(G)the Administrator
				of the United States Fire Administration;
											(H)the Department
				official with primary responsibility for preparedness;
											(I)the Department
				official with primary responsibility for grants; and
											(J)the Administrator
				of the Animal and Plant Health Inspection Service.
											(2)Chairman
											(A)In
				generalThe Secretary shall be the Chairman of the Board.
											(B)Exercise of
				authorities by deputy secretaryThe Deputy Secretary of Homeland
				Security may exercise the authorities of the Chairman, if the Secretary so
				directs.
											(b)Functions of
				board membersThe Under Secretaries, Assistant Secretaries,
				Administrators, and other officials referred to in subsection (a)(1) shall seek
				to ensure that the relevant expertise and input of their staff are available to
				and considered by the Board.
									(c)Prioritization
				of Grant Applications
										(1)Factors to be
				consideredThe Board shall evaluate and annually prioritize all
				pending applications for covered grants based upon—
											(A)the degree to
				which they would, by achieving, maintaining, or enhancing the essential
				capabilities of the applicants on a nationwide basis, lessen the threat to,
				vulnerability of, and consequences for persons (including transient commuting
				and tourist populations) and critical infrastructure;
											(B)prior acts of
				international terrorism;
											(C)elevations in the
				threat alert level;
											(D)the existence of
				significant ports of entry; and
											(E)the most current
				risk assessment available of the threats of terrorism against the United
				States.
											(2)Critical
				infrastructure sectorsThe Board specifically shall consider
				threats of terrorism against the following critical infrastructure sectors in
				all areas of the United States, urban and rural:
											(A)Agriculture and
				food.
											(B)Banking and
				finance.
											(C)Chemical
				industries.
											(D)The defense
				industrial base.
											(E)Emergency
				services.
											(F)Energy.
											(G)Government
				facilities.
											(H)Postal and
				shipping.
											(I)Public health and
				health care.
											(J)Information
				technology.
											(K)Telecommunications.
											(L)Transportation
				systems.
											(M)Water.
											(N)Dams.
											(O)Commercial
				facilities.
											(P)National monuments
				and icons.
											The order
				in which the critical infrastructure sectors are listed in this paragraph shall
				not be construed as an order of priority for consideration of the importance of
				such sectors.(3)Types of
				threatThe Board specifically shall consider the following types
				of threat to the critical infrastructure sectors described in paragraph (2),
				and to populations in all areas of the United States, urban and rural:
											(A)Biological
				threats.
											(B)Nuclear
				threats.
											(C)Radiological
				threats.
											(D)Incendiary
				threats.
											(E)Chemical
				threats.
											(F)Explosives.
											(G)Suicide
				bombers.
											(H)Cyber
				threats.
											(I)Any other threats
				based on proximity to specific past acts of terrorism or the known activity of
				any terrorist group.
											The order
				in which the types of threat are listed in this paragraph shall not be
				construed as an order of priority for consideration of the importance of such
				threats.(4)Consideration of
				additional factorsThe Board shall take into account any other
				specific threat to a population (including a transient commuting or tourist
				population) or critical infrastructure sector that the Board has determined to
				exist. In evaluating the threat to a population or critical infrastructure
				sector, the Board shall give greater weight to threats of terrorism based upon
				their specificity and credibility, including any pattern of repetition.
										(5)Risk analysis
				and assessmentPrior to
				evaluating and prioritizing all pending applications for covered grants, the
				Board shall provide an opportunity for applicants to provide information to the
				Board regarding the risk profile of the applicants’ jurisdictions.”
										(6)CoordinationThe
				Board shall coordinate with State, local, regional, and tribal officials in
				establishing criteria for evaluating and prioritizing applications for covered
				grants.
										(7)Minimum
				amountsAfter evaluating and prioritizing grant applications
				under paragraph (1), the Board shall ensure that, for each fiscal year—
											(A)each of the
				States, other than the Virgin Islands, American Samoa, Guam, and the Northern
				Mariana Islands, that has an approved State homeland security plan receives no
				less than 0.25 percent of the funds available for covered grants for that
				fiscal year for purposes of implementing its homeland security plan in
				accordance with the prioritization of needs under section 2003(c)(1)(D);
											(B)each of the States,
				other than the Virgin Islands, American Samoa, Guam, and the Northern Mariana
				Islands, that has an approved State homeland security plan and that meets one
				or both of the additional high-risk qualifying criteria under paragraph (8)
				receives no less than 0.45 percent of the funds available for covered grants
				for that fiscal year for purposes of implementing its homeland security plan in
				accordance with the prioritization of needs under section 2003(c)(1)(D);
											(C)the Virgin
				Islands, American Samoa, Guam, and the Northern Mariana Islands each receives
				no less than 0.08 percent of the funds available for covered grants for that
				fiscal year for purposes of implementing its approved State homeland security
				plan in accordance with the prioritization of needs under section
				2003(c)(1)(D); and
											(D)directly eligible
				tribes collectively receive no less than 0.08 percent of the funds available
				for covered grants for such fiscal year for purposes of addressing the needs
				identified in the applications of such tribes, consistent with the homeland
				security plan of each State within the boundaries of which any part of any such
				tribe is located, except that this clause shall not apply with respect to funds
				available for a fiscal year if the Secretary receives less than 5 applications
				for such fiscal year from such tribes under section 2003(e)(6)(A) or does not
				approve at least one such application.
											(8)Additional
				high-risk qualifying criteriaFor purposes of paragraph (7)(B),
				additional high-risk qualifying criteria consist of—
											(A)having a
				significant international land border; or
											(B)adjoining a body
				of water within North America through which an international boundary line
				extends.
											(d)Effect of
				Regional Awards on State MinimumAny regional award, or portion
				thereof, provided to a State under section 2003(e)(5)(C) shall not be
				considered in calculating the minimum State award under subsection (c)(7) of
				this section.
									2005.Use of
				funds
									(a)In
				GeneralA covered grant may be used for—
										(1)purchasing or
				upgrading equipment, including computer software, to enhance terrorism
				preparedness;
										(2)exercises to
				strengthen terrorism preparedness;
										(3)training for
				prevention (including detection) of, preparedness for, response to, or recovery
				from attacks involving weapons of mass destruction, including training in the
				use of equipment and computer software;
										(4)developing or
				updating State homeland security plans, risk assessments, mutual aid
				agreements, and emergency management plans to enhance terrorism
				preparedness;
										(5)establishing or
				enhancing mechanisms for sharing terrorism threat information;
										(6)systems
				architecture and engineering, program planning and management, strategy
				formulation and strategic planning, life-cycle systems design, product and
				technology evaluation, and prototype development for terrorism preparedness
				purposes;
										(7)additional personnel
				costs resulting from—
											(A)elevations in the
				threat alert level of the Homeland Security Advisory System by the Secretary,
				or a similar elevation in threat alert level issued by a State, region, or
				local government with the approval of the Secretary;
											(B)travel to and
				participation in exercises and training in the use of equipment and on
				prevention activities; and
											(C)the temporary
				replacement of personnel during any period of travel to and participation in
				exercises and training in the use of equipment and on prevention
				activities;
											(8)the costs of
				equipment (including software) required to receive, transmit, handle, and store
				classified information;
										(9)the costs of
				commercially available interoperable communications equipment (which, where
				applicable, is based on national, voluntary consensus standards) that the
				Secretary, in consultation with the Chairman of the Federal Communications
				Commission, deems best suited to facilitate interoperability, coordination, and
				integration between and among emergency communications systems, and that
				complies with prevailing grant guidance of the Department for interoperable
				communications;
										(10)educational
				curricula development for first responders to ensure that they are prepared for
				terrorist attacks;
										(11)training and
				exercises to assist public elementary and secondary schools in developing and
				implementing programs to instruct students regarding age-appropriate skills to
				prevent, prepare for, respond to, mitigate against, or recover from an act of
				terrorism;
										(12)paying of
				administrative expenses directly related to administration of the grant, except
				that such expenses may not exceed 3 percent of the amount of the grant;
										(13)paying for the
				conduct of any activity permitted under the Law Enforcement Terrorism
				Prevention Program, or any such successor to such program; and
										(14)other appropriate
				activities as determined by the Secretary.
										(b)Prohibited
				UsesFunds provided as a covered grant may not be used—
										(1)to supplant State
				or local funds;
										(2)to construct
				buildings or other physical facilities, including barriers, fences, gates, and
				other such devices intended for the protection of critical infrastructure
				against potential attack, except those that are constructed under terms and
				conditions consistent with the requirements of section 611(j)(8) of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5196(j)(8)), and the cost of which does not exceed the greater of—
											(A)$1,000,000 per
				project; or
											(B)such greater amount
				as may be approved by the Secretary, which may not exceed 10 percent of the
				total amount of the covered grant;
											(3)to acquire land;
				or
										(4)for any State or
				local government cost sharing contribution.
										(c)Personnel
				costsA State and local
				government may use a covered grant to pay costs of personnel dedicated
				exclusively to counterterrorism and intelligence activities (including
				detection of, collection and analysis of intelligence relating to,
				investigation of, prevention of, and interdiction of suspected terrorist
				activities), if the hiring of such personnel is consistent with an applicable
				State homeland security plan.”
									(d)Multiple-Purpose
				FundsNothing in this section shall be construed to preclude
				State and local governments from using covered grant funds in a manner that
				also enhances first responder preparedness for emergencies and disasters
				unrelated to acts of terrorism, if such use assists such governments in
				achieving essential capabilities for terrorism preparedness established by the
				Secretary.
									(e)Reimbursement of
				Costs(1)In
				addition to the activities described in subsection (a), a covered grant may be
				used to provide a reasonable stipend to paid-on-call or volunteer first
				responders who are not otherwise compensated for travel to or participation in
				training covered by this section. Any such reimbursement shall not be
				considered compensation for purposes of rendering such a first responder an
				employee under the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et
				seq.).
										(2)An applicant for a covered grant may
				petition the Secretary for the reimbursement of the cost of any activity
				relating to prevention (including detection) of, preparedness for, response to,
				or recovery from acts of terrorism that is a Federal duty and usually performed
				by a Federal agency, and that is being performed by a State or local government
				(or both) under agreement with a Federal agency.
										(f)Assistance
				RequirementThe Secretary may not require that equipment paid
				for, wholly or in part, with funds provided as a covered grant be made
				available for responding to emergencies in surrounding States, regions, and
				localities, unless the Secretary undertakes to pay the costs directly
				attributable to transporting and operating such equipment during such
				response.
									(g)Cost
				sharing
										(1)In
				generalThe Federal share of the costs of an activity carried out
				with a covered grant to a State, region, or directly eligible tribe awarded
				after the 2-year period beginning on the date of the enactment of this section
				shall not exceed 75 percent.
										(2)Interim
				ruleThe Federal share of the costs of an activity carried out
				with a covered grant awarded before the end of the 2-year period beginning on
				the date of the enactment of this section shall be 100 percent.
										(3)In-kind
				matchingEach recipient of a covered grant may meet the matching
				requirement under subparagraph (A) by making in-kind contributions of goods or
				services that are directly linked with the purpose for which the grant is made,
				as determined by the Secretary, including any necessary personnel overtime,
				contractor services, administrative costs, equipment fuel and maintenance, and
				rental
				space
										.
					(b)Definition of
			 Emergency Response ProvidersParagraph (6) of section 2 of the
			 Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 101(6)) is amended
			 by striking includes and all that follows and inserting
			 includes Federal, State, and local governmental and nongovernmental
			 emergency public safety, law enforcement, fire, emergency response, emergency
			 medical (including hospital emergency facilities), and related personnel,
			 organizations, agencies, and authorities..
				(c)Superseded
			 provisionThis section supersedes section 1014(c)(3) of Public
			 Law 107–56.
				802.Authorization of
			 appropriationsOf the amount
			 authorized to be appropriated under section 101 for fiscal year 2007,
			 $2,900,000,000 is for making covered grants (as that term is defined in section
			 2001 of the Homeland Security Act of 2002, as added by section 801 for that
			 fiscal year.
			IXTransportation
			 Security
			ARail and Public
			 Transportation Security
				901.Transportation
			 security
					(a)In
			 generalTitle IV of the
			 Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by adding at
			 the end the following new subtitle:
						
							GTransportation
				Security
								481.Rail and public
				transportation vulnerability assessments and security plans
									(a)In
				general
										(1)RequirementNot
				later than 1 year after the date of enactment of this subtitle, the Secretary,
				acting through the Transportation Security Administration, shall promulgate
				regulations that—
											(A)establish
				standards, protocols, and procedures for vulnerability assessments and security
				plans for rail and public transportation systems;
											(B)require a
				designated rail or public transportation system owner or operator (as
				designated under subsection (b)) to—
												(i)conduct an
				assessment of the vulnerability of the rail or public transportation system to
				an act of terrorism; and
												(ii)prepare and
				implement a security plan that addresses the vulnerabilities identified in the
				vulnerability assessment; and
												(C)set deadlines of
				no later than 2 years after the promulgation of the regulations for the
				completion of vulnerability assessments and security plans.
											(2)ConsultationIn
				promulgating the regulations under paragraph (1) the Secretary shall consult
				with the Department of Transportation and other appropriate Federal
				agencies.
										(b)Designated rail
				or public transportation systemFor the purposes of this
				subtitle, the term designated rail or public transportation
				system means—
										(1)a heavy rail,
				light rail, commuter rail, or other freight or passenger rail system, including
				Federal and government sponsored entities;
										(2)a ferry system;
				or
										(3)an intracity or
				intercity bus system.
										(c)Vulnerability
				assessments
										(1)RequirementsFor
				a rail or public transportation system designated under subsection (b), the
				Secretary shall provide assistance and guidance in conducting vulnerability
				assessments and shall require that the vulnerability assessments include at a
				minimum—
											(A)identification and
				evaluation of critical infrastructure and assets, including subway platforms,
				rail, bus, and ferry terminals, rail tunnels, rail bridges, rail switching and
				storage areas, and information systems; and
											(B)identification of
				vulnerabilities to the infrastructure and assets identified under subparagraph
				(A) in—
												(i)physical
				security;
												(ii)passenger and
				commuter security;
												(iii)programmable
				electronic devices, computers, computer or communications networks, or other
				automated systems which are used by the rail or public transportation
				system;
												(iv)alarms, cameras and
				other protection systems;
												(v)communications
				systems;
												(vi)utilities;
												(vii)contingency
				response; and
												(viii)other areas as
				determined by the Secretary.
												(2)Threat
				information
											(A)The vulnerability assessments under
				paragraph (1) shall incorporate any threat information as provided by the
				Secretary, and any other threat information relevant to the vulnerability of
				the rail or public transportation system.
											(B)The Secretary
				shall provide in a timely manner, to the maximum extent practicable under
				applicable authority and in the interests of national security, to the rail or
				public transportation system subject to the requirements in paragraph (1),
				threat information that is relevant to that rail or public transportation
				system, including an assessment of the most likely method that could be used by
				terrorists to exploit vulnerabilities, and their likelihood of success.
											(d)Security
				plans
										(1)RequirementsFor
				a rail or public transportation system designated under subsection (b), the
				Secretary shall provide assistance and guidance in preparing and implementing
				security plans and shall require that the security plan include at a
				minimum—
											(A)security measures
				to address the vulnerabilities identified in the vulnerability assessment
				required under subsection (c);
											(B)plans for periodic
				drills and exercises that include participation by local law enforcement
				agencies and first responders as appropriate;
											(C)equipment, plans,
				and procedures to be implemented or used by the rail or public transportation
				system in response to a terrorist attack, including evacuation and passenger
				communication plans;
											(D)identification of
				steps taken with State and local law enforcement agencies, first responders,
				and Federal officials to coordinate security measures and plans for response to
				a terrorist attack;
											(E)a description of training and exercises for
				employees of a rail or public transportation system, which includes, as
				appropriate, a strategy or timeline for training;
											(F)enhanced security
				measures to be taken when the Secretary declares a period of heightened
				security risk; and
											(G)other actions or
				procedures the Secretary determines are appropriate to address the
				vulnerability of a rail or public transportation system to a terrorist
				attack.
											(2)Consistency with
				other plansSecurity plans shall be consistent with the
				requirements of the National Infrastructure Protection Plan (including any
				Transportation Sector Specific Plan) and the National Strategy for
				Transportation Security.
										(e)Existing
				procedures, protocols, and standards
										(1)DeterminationIn
				response to a petition by a person, or at the discretion of the Secretary, the
				Secretary may endorse or recognize existing procedures, protocols, and
				standards that the Secretary determines to meet all or part of the requirements
				of this subtitle regarding vulnerability assessments and security plans.
										(2)RequirementsUpon
				review and written determination by the Secretary that existing procedures,
				protocols, or standards for a rail or public transportation system satisfy some
				or all of the requirements of this subtitle, any rail or public transportation
				system may elect to comply with those procedures, protocols, or
				standards.
										(3)Partial
				approvalIf the Secretary finds that the existing procedures,
				protocols, and standards satisfy only part of the requirements of this
				subtitle, he may accept those submissions, but shall require submission of any
				additional information relevant to vulnerability assessments and security plans
				to ensure that the requirements of this subtitle are fulfilled.
										(4)NotificationIf
				the Secretary does not endorse or recognize particular procedures, protocols,
				and standards, the Secretary shall provide to each person that submitted a
				petition under paragraph (1) a written notification that includes an
				explanation of the reasons why the endorsement or recognition was not
				made.
										(f)Co-located
				facilitiesThe Secretary
				shall permit the development and implementation of coordinated vulnerability
				assessments and security plans, at the discretion of a rail or public
				transportation system owner or operator, to the extent two or more rail or
				public transportation systems have shared facilities, such as tunnels, bridges,
				or stations, or facilities that are geographically close or otherwise
				co-located.
									(g)EnforcementRegulations
				promulgated under this section may be enforced by the Secretary through
				penalties authorized under section 114(u) of title 49, United States
				Code.
									482.National rail
				and public transportation security plan
									(a)In
				generalThe Secretary shall develop and implement, and update as
				appropriate, a supplement to the National Strategy for Transportation Security
				required under section 114(t) of title 49, United States Code to be entitled
				the National Rail and Public Transportation Security
				Plan.
									(b)Included
				elementsThe supplement required under subsection (a)
				shall—
										(1)include a description of the roles,
				responsibilities, and authorities of Federal, State, and local agencies,
				designated Federal and government sponsored entities, tribal governments, and
				appropriate rail and public transportation stakeholders, including nonprofit
				employee organizations that represent rail and public transportation system
				employees;
										(2)identify and
				address gaps and unnecessary overlaps in the roles, responsibilities, or
				authorities described in paragraph (1);
										(3)identify and make
				recommendations regarding legislative, regulatory, and organizational changes
				necessary to improve coordination among the entities described in paragraph (1)
				to enhance the security of rail and public transportation systems;
										(4)provide measurable
				goals, including objectives, mechanisms and a schedule, for enhancing the
				security of rail and public transportation systems;
										(5)include a process
				for sharing intelligence and information with the entities described in
				paragraph (1);
										(6)include a process for expediting security
				clearances to facilitate intelligence and information sharing with the entities
				described in paragraph (1);
										(7)describe current
				and future public outreach and educational initiatives designed to inform the
				public how to prevent, prepare for and respond to a terrorist attack on rail
				and public transportation systems;
										(8)include a framework for resuming the
				operation of rail and public transportation systems as soon as possible in the
				event of an act of terrorism;
										(9)include a strategy and timeline for the
				Department and other appropriate Federal agencies to research and develop new
				technologies, including advanced technologies with long term research and
				development timelines for securing rail and public transportation
				systems;
										(10)build on available resources and consider
				costs and benefits;
										(11)describe how the Department has reviewed
				the previous attacks on rail and public transportation systems throughout the
				world in the last 10 years, the lessons learned from this review, and how these
				lessons inform current and future efforts to secure rail and public
				transportation systems; and
										(12)expand upon, leverage, and relate to
				existing strategies and plans, including the National Infrastructure Protection
				Plan required by Homeland Security Presidential Directive-7.
										483.Rail and public
				transportation strategic information sharing plan
									(a)In
				generalThe Secretary, in consultation with the Secretary of
				Transportation, shall develop and submit to the appropriate congressional
				committees no later than 90 days after the enactment of this subtitle a Rail
				and Public Transportation Strategic Information Sharing Plan to ensure the
				robust development of both tactical and strategic intelligence products
				pertaining to the threats and vulnerabilities to rail and public transportation
				systems for dissemination to Federal, State, and local agencies; tribal
				governments; and appropriate rail and public transportation
				stakeholders.
									(b)Content of
				planThe plan required under subsection (a) shall include—
										(1)a description of
				how intelligence analysts in the Transportation Security Administration are
				coordinating with other intelligence analysts in the Department and other
				Federal, State, and local agencies;
										(2)deadlines for the
				completion of any organizational changes within the Department to accommodate
				implementation of the plan; and
										(3)a description of
				resource needs for fulfilling the plan.
										(c)Updates
										(1)After the plan is
				provided under subsection (a), the Secretary shall certify to the appropriate
				congressional committees when the plan has been fully implemented.
										(2)After the
				Secretary provides the certification under paragraph (1), the Secretary shall
				provide a report to the appropriate congressional committees each year
				thereafter on the following:
											(A)The number and
				brief description of each rail and public transportation intelligence report
				created and disseminated under the plan.
											(B)The classification
				of each report as tactical or strategic.
											(C)The numbers of
				different government, law enforcement, and private sector partners who were
				provided with each intelligence
				product.
											.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting at the end of the items relating to title IV the
			 following:
						
							
								Subtitle G—Transportation
				Security
								Sec. 481. Rail and public transportation
				vulnerability assessments and security plans.
								Sec. 482. National rail and public
				transportation security plan.
								Sec. 483. Rail and public transportation
				strategic information sharing plan.
				
							
							.
					902.Rulemaking
			 requirements
					(a)Interim final
			 rule authorityThe Secretary of Homeland Security shall issue an
			 interim final rule as a temporary regulation implementing section 481 of the
			 Homeland Security Act of 2002, as added by section 901 of this title, as soon
			 as practicable after the date of enactment of this Act, without regard to the
			 provisions of chapter 5 of title 5, United States Code. All regulations
			 prescribed under the authority of this subsection that are not earlier
			 superseded by final regulations shall expire not later than 1 year after the
			 date of enactment of this Act.
					(b)Initiation of
			 rulemakingThe Secretary of
			 Homeland Security may initiate a rulemaking to implement section 481 of the
			 Homeland Security Act of 2002, as added by section 901 of this title, as soon
			 as practicable after the date of enactment of this Act. The final rule issued
			 pursuant to that rulemaking may supersede the interim final rule promulgated
			 under this section.
					903.Rail and public
			 transportation security training program
					(a)AmendmentSubtitle A of title VIII of the Homeland
			 Security Act of 2002 (6 U.S.C. 361) is amended by adding at the end the
			 following new section:
						
							802.Rail and public
				transportation security training program
								(a)In
				generalThe Secretary, acting
				through the appropriate Department official with primary responsibility for
				training programs, and in coordination with the Transportation Security
				Administration, shall develop and issue detailed guidance for a rail and public
				transportation worker security training program for the purpose of enhancing
				the capabilities of rail and public transportation workers, including
				front-line transit employees such as bus and rail operators, mechanics,
				customer service employees, maintenance employees, transit police, emergency
				response providers, and security personnel, to prevent, prepare for, respond
				to, mitigate against, and recover from threatened or actual acts of
				terrorism.
								(b)Program
				elementsThe guidance developed under subsection (a) shall
				provide a program that—
									(1)includes, at a
				minimum, elements that address—
										(A)determination of
				the seriousness of any occurrence;
										(B)crew and passenger
				communication and coordination;
										(C)recognition of suspicious behavior or
				actions and appropriate response;
										(D)use of protective
				devices;
										(E)evacuation
				procedures (including passengers, workers, and those with disabilities);
										(F)training exercises
				regarding various threat conditions, including tunnel evacuation procedures;
				and
										(G)any other subject
				the Secretary considers appropriate;
										(2)is consistent
				with, and supports implementation of, the National Incident Management System,
				the National Response Plan, the National Infrastructure Protection Plan, the
				National Preparedness Guidance, the National Preparedness Goals, and other
				national initiatives;
									(3)considers existing
				training programs including Federal or industry programs; and
									(4)is evaluated
				against clear and consistent performance measures.
									(c)National
				Voluntary Consensus StandardsThe Secretary shall—
									(1)support the
				development, promulgation, and regular updating as necessary of national
				voluntary consensus standards for rail and public transportation security
				training; and
									(2)ensure that the
				training provided under this section is consistent with such standards.
									(d)Training
				partnersIn developing and
				delivering training under the program under this section, the Secretary
				shall—
									(1)work with
				government training facilities, academic institutions, industry and private
				organizations, employee organizations, and other relevant entities that provide
				specialized, state-of-the-art training; and
									(2)utilize, as
				appropriate, training provided by industry, public safety academies, State and
				private colleges and universities, and other facilities.
									(e)UpdatesThe
				Secretary shall regularly update the training guidance issued under subsection
				(a) to reflect new or different security
				threats.
								.
				
					(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135)
			 is amended by inserting after the item relating to section 801 the
			 following:
						
							
								Sec. 802. Rail and public transportation
				security training
				program.
							
							.
					904.Interagency
			 cooperationThe Secretary of
			 Homeland Security shall consider whether in fulfilling the requirements of this
			 title, in order to promote communications, efficiency, and nonduplication of
			 effort, memoranda of agreement should be updated or executed with other Federal
			 agencies, including the Department of Transportation, or between entities of
			 the Department and other Federal entities, including between the Transportation
			 Security Administration and the Federal Transit Administration, the Pipeline
			 and Hazardous Materials Safety Administration, and the Federal Railroad
			 Administration.
				905.Rail and public
			 transportation security grant program
					(a)AmendmentTitle
			 V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by
			 adding at the end the following new section:
						
							513.Rail and public
				transportation security grant program
								(a)Grants
				authorizedThe Secretary, acting through the Department official
				with primary responsibility for grants and training, shall establish a grant
				program to allocate Federal homeland security assistance administered by the
				Department to United States rail and public transportation systems designated
				under section 481 on the basis of risk and need.
								(b)Prioritization
				processIn awarding grants under this section, the Secretary
				shall conduct an assessment of United States rail and public transportation
				systems to develop a prioritization for awarding grants authorized under
				subsection (a) based upon—
									(1)the most current
				risk assessment available from the Department, incorporating threat,
				vulnerability, and consequence analysis;
									(2)the national
				economic and strategic defense considerations of individual rail and public
				transportation systems; and
									(3)any other factors
				that the Secretary determines to be appropriate.
									(c)Application
									(1)In
				generalAny rail or public transportation security system subject
				to the requirements of section 481 may submit an application for a grant under
				this section, at such time, in such form, and containing such information and
				assurances as the Secretary may require.
									(2)Minimum
				standards for payment or reimbursementEach application submitted
				under paragraph (1) shall include—
										(A)a comprehensive
				description of—
											(i)the purpose of the
				project for which the applicant seeks a grant under this section and why the
				applicant needs the grant;
											(ii)the applicability
				of the project to the security plan prepared under section 481 and other
				homeland security plans;
											(iii)any existing
				cooperation or mutual aid agreements with other rail or public transportation
				systems, organizations, or State, and local governments as such agreements
				relate to rail and public transportation security; and
											(iv)a
				capital budget showing how the applicant intends to allocate and expend the
				grant funds; and
											(B)a determination by
				the Transportation Security Administration that the project—
											(i)addresses or
				corrects rail and public transportation security vulnerabilities; and
											(ii)helps to ensure compliance with the
				security plan prepared under section 481.
											(3)Procedural
				safeguardsThe Secretary, in
				consultation with the Office of the Inspector General and the Department
				official with primary responsibility for grants and training, shall issue
				guidelines to establish appropriate accounting, reporting, and review
				procedures to ensure that—
										(A)grant funds are
				used for the purposes for which they were made available;
										(B)grantees have
				properly accounted for all expenditures of grant funds; and
										(C)grant funds not
				used for such purposes and amounts not obligated or expended are
				returned.
										(d)Use of
				fundsGrants awarded under this section may be used—
									(1)to help implement security plans prepared
				under section 481;
									(2)to remedy rail and
				public transportation security vulnerabilities identified through vulnerability
				assessments approved by the Secretary;
									(3)for non-Federal
				projects contributing to the overall security of a rail or public
				transportation security system, as determined by the Secretary;
									(4)for the salaries, benefits, overtime
				compensation, and other costs of additional security personnel for State and
				local agencies for activities required by the security plan prepared under
				section 481;
									(5)for the cost of acquisition, operation, and
				maintenance of equipment that contributes to the overall security of the rail
				and public transportation security system, if the need is based upon
				vulnerability assessments approved by the Secretary or identified in a security
				plan prepared under section 481;
									(6)to conduct
				vulnerability assessments approved by the Secretary;
									(7)to purchase or
				upgrade equipment, including communications equipment that is interoperable
				with Federal, State, and local agencies and tribal governments; and computer
				software, to enhance terrorism preparedness;
									(8)to conduct
				exercises or training for prevention and detection of, preparedness for,
				response to, or recovery from acts of terrorism;
									(9)to establish or
				enhance mechanisms for sharing terrorism threat information and to ensure that
				the mechanisms are interoperable with Federal, State, and local agencies and
				tribal governments;
									(10)for the cost of
				equipment (including software) required to receive, transmit, handle, and store
				classified information; and
									(11)for the
				protection of critical infrastructure against potential attack by the addition
				of barriers, fences, gates, and other such devices, except that the cost of
				such measures may not exceed the greater of—
										(A)$1,000,000 per
				project; or
										(B)such greater
				amount as may be approved by the Secretary, which may not exceed 10 percent of
				the total amount of the grant.
										(e)Reimbursement of
				costsAn applicant for a grant under this section may petition
				the Secretary for the reimbursement of the cost of any activity relating to
				prevention (including detection) of, preparedness for, response to, or recovery
				from acts of terrorism that is a Federal duty and usually performed by a
				Federal agency, and that is being performed by a State or local government (or
				both) under agreement with a Federal agency.
								(f)Prohibited
				usesGrants awarded under this section may not be used to—
									(1)supplant State or
				local funds for activities of the type described in subsection (d);
									(2)to construct
				buildings or other physical facilities, including barriers, fences, gates, and
				other such devices intended for the protection of critical infrastructure
				against potential attack, except those that are constructed under terms and
				conditions consistent with the requirements of section 611(j)(8) of the Robert
				T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5196(j)(8)), and the cost of which does not exceed the greater of—
										(A)$1,000,000 per
				project; or
										(B)such greater
				amount as may be approved by the Secretary, which may not exceed 10 percent of
				the total amount of the covered grant;
										(3)acquire land;
				or
									(4)make any State or
				local government cost-sharing contribution.
									(g)Matching
				requirement
									(1)In
				generalExcept as provided in subparagraph (A) or (B) of
				paragraph (2), Federal funds for any eligible project under this section shall
				not exceed 75 percent of the total cost of such project.
									(2)Exceptions
										(A)Small
				projectsThe requirement of paragraph (1) shall not apply with
				respect to a project with a total cost of not more than $25,000.
										(B)Higher level of
				federal support requiredThe requirement of paragraph (1) shall
				not apply with respect to a project if the Secretary determines that the
				project merits support and cannot be undertaken without a higher rate of
				Federal support than the rate described in paragraph (1).
										(3)In-kind
				contributionsEach recipient of a grant under this section may
				meet the requirement of paragraph (1) by making in-kind contributions of goods
				or services that are directly linked with the purpose for which the grant is
				made, as determined by the Secretary, including any necessary personnel
				expenses, contractor services, administrative costs, equipment, fuel, or
				maintenance, and rental space.
									(h)Multiple phase
				projects
									(1)In
				generalThe Secretary may award grants under this section for
				projects that span multiple years.
									(2)Funding
				limitationNot more than 20 percent of the total grant funds
				awarded under this section in any fiscal year may be awarded for projects that
				span multiple years.
									(i)Consistency with
				plansThe Secretary shall ensure that each grant awarded under
				this section—
									(1)is used to
				supplement and support, in a consistent and coordinated manner, the applicable
				security plan; and
									(2)is consistent and
				coordinated with any applicable State or Urban Area Homeland Security
				Plan.
									(j)Coordination and
				cooperationThe Secretary shall ensure that all projects that
				receive grant funding under this section within any area defined in an Urban
				Area Homeland Security Plan are coordinated with other projects in such
				area.
								(k)Review and
				auditsThe Secretary shall require all grantees under this
				section to maintain such records as the Secretary may require and make such
				records available for review and audit by the Secretary, the Comptroller
				General of the United States, or the Inspector General of the
				Department.
								(l)Quarterly
				reports required as a condition of homeland security grants
									(1)Expenditure
				reports requiredAs a condition of receiving a grant under this
				section, the Secretary shall require the grant recipient to submit quarterly
				reports to the Secretary that describe each expenditure made by the recipient
				using grant funds.
									(2)Deadline for
				reportsEach report required under paragraph (1) shall be
				submitted not later than 30 days after the last day of a fiscal quarter and
				shall describe expenditures made during that fiscal quarter.
									(3)Publication of
				expenditures
										(A)In
				generalNot later than 1 week after receiving a report under this
				subsection, the Secretary shall publish and make publicly available on the
				Internet website of the Department a description of each expenditure described
				in the report.
										(B)WaiverThe
				Secretary may waive the requirement of subparagraph (A) if the Secretary
				determines that it is in the national security interests of the United States
				to do
				so.
										.
					(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135)
			 is amended by adding at the end of the items relating to title V the
			 following:
						
							
								Sec. 513. Rail and public transportation
				security grant
				program.
							
							.
					906.Rail and public
			 transportation security exercise program
					(a)Subtitle A of
			 title VIII of the Homeland Security Act of 2002 (6 U.S.C. 361) is amended by
			 adding at the end the following new section:
						
							803.Rail and public
				transportation security exercise program
								(a)In
				generalThe Secretary, acting
				through the Department official with primary responsibility for grants and
				training, shall establish a Rail and Public Transportation Security Exercise
				Program (hereinafter in this section referred to as the Program)
				for the purpose of testing and evaluating the capabilities of Federal, State,
				and local agencies and tribal governments, rail and public transportation
				system employees and management, governmental and nongovernmental emergency
				response providers, the private sector, or any other organization or entity, as
				the Secretary determines to be appropriate, to prevent, prepare for, mitigate
				against, respond to, and recover from acts of terrorism, natural disasters, and
				other emergencies at rail and public transportation systems.
								(b)RequirementsThe Secretary, acting through the
				Department official with primary responsibility for grants and training, and in
				coordination with the Assistant Secretary of Homeland Security (Transportation
				Security Administration), shall ensure that the Program—
									(1)consolidates all
				existing rail and public transportation system security exercise programs
				administered by the Department;
									(2)conducts, on a
				periodic basis, exercises at rail and public transportation systems that
				are—
										(A)scaled and tailored
				to the needs of each rail and public transportation system;
										(B)live in the case
				of the most at-risk rail and public transportation systems;
										(C)as realistic as
				practicable and based on current risk assessments, including credible threats,
				vulnerabilities, and consequences;
										(D)consistent with
				the National Incident Management System, the National Response Plan, the
				National Infrastructure Protection Plan, the National Preparedness Guidance,
				the National Preparedness Goal, and other such national initiatives;
										(E)evaluated against
				clear and consistent performance measures;
										(F)assessed to learn
				best practices, which shall be shared with appropriate Federal, State, local
				and tribal officials, rail and public transportation system employees and
				management; governmental and nongovernmental emergency response providers, and
				the private sector; and
										(G)followed by
				remedial action in response to lessons learned; and
										(3)assists State and
				local governments and rail and public transportation systems in designing,
				implementing, and evaluating exercises that—
										(A)conform to the
				requirements of paragraph (2); and
										(B)are consistent
				with any applicable State or Urban Area Homeland Security Plan.
										(c)Remedial action
				management systemThe
				Secretary, acting through the Department official with primary responsibility
				for grants and training, shall establish a Remedial Action Management System
				to—
									(1)identify and
				analyze each rail and public transportation system exercise for lessons learned
				and best practices;
									(2)disseminate lessons
				learned and best practices to participants in the Program;
									(3)monitor the
				implementation of lessons learned and best practices by participants in the
				Program; and
									(4)conduct remedial
				action tracking and long-term trend analysis.
									(d)Grant program
				factorIn evaluating and prioritizing applications for Federal
				financial assistance under section 513, the Secretary shall give additional
				consideration to those applicants that have conducted rail and public
				transportation security exercises under this section.
								(e)ConsultationThe
				Secretary shall ensure that, in carrying out the Program, the Department
				official with primary responsibility for grants and training shall consult
				with—
									(1)a geographic and
				substantive cross section of governmental and nongovernmental emergency
				response providers; and
									(2)rail and public
				transportation system personnel and
				management.
									.
					(b)Clerical
			 amendmentThe table of
			 contents in section 1(b) of the Homeland Security Act of 2002 (116 Stat. 2135)
			 is amended by inserting after the item relating to section 802 the
			 following:
						
							
								Sec. 803. Rail and public transportation
				security exercise
				program.
							
							.
					907.Authorization
			 of AppropriationsOf the
			 amount authorized under section 101, there is authorized to be appropriated for
			 fiscal year 2007 for grants and assistance to improve mass transit security,
			 $400,000,000.
				BTransportation
			 Security Operations Enhancements
				911.Aviation
			 security fundingSection 48301
			 of title 49, United States Code, is amended to read as follows:
					
						48301.Aviation
				security fundingThere are
				authorized to be appropriated for fiscal years 2006, 2007, 2008, 2009, and 2010
				such sums as may be necessary to carry out chapter 449 and related aviation
				security activities under this
				title.
						.
				912.Research and
			 development of transportation security technologySection 137 of the Aviation and
			 Transportation Security Act (49 U.S.C. 44912 note; 115 Stat. 637) is
			 amended—
					(1)in the first sentence of subsection (a) by striking 2002 through
			 2006 and inserting 2006 through 2010;
					(2)in the first sentence of subsection (a) by striking aviation and
			 inserting transportation;
					(3)by striking in the
			 second sentence of subsection (a) 2002 and 2003 and inserting
			 2006 through 2010;
					(4)by striking in the
			 first sentence of subsection (a)(4) aircraft and inserting
			 transportation vehicles;
					(5)in subsection
			 (a)(5)—
						(A)by striking
			 airport and inserting transportation; and
						(B)by inserting after
			 airports the following: and other transportation
			 terminals and ports;
						(6)in subsection (a)(6) by striking airport and inserting
			 transportation;
					(7)in subsection
			 (a)(7)—
						(A)by striking
			 evaluation of aircraft and inserting evaluation of
			 conveyance; and
						(B)by striking
			 vulnerability of aircraft and inserting vulnerability of
			 conveyances; and
						(8)in the first sentence of subsection (b) by striking Transportation
			 Security Administration and inserting Department of Homeland
			 Security.
					913.Enforcement
			 authority in nonaviation transportation
					(a)Section 114 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
						
							(u)Civil penalties
				and enforcement of regulations and orders of the Secretary of Homeland Security
				under this title other than chapter 449
								(1)ApplicationThis
				subsection applies to the enforcement of regulations prescribed, and orders
				issued, by the Secretary of Homeland Security under this title (other than
				chapter 449). Penalties for violation of regulations prescribed, and orders
				issued, by the Secretary of Homeland Security under chapter 449 of this title
				are provided under chapter 463 of this title.
								(2)General
				penalty(A)A
				person is liable to the United States Government for a civil penalty of not
				more than $10,000 for a violation of a regulation prescribed, or order issued,
				by the Secretary of Homeland Security under an applicable provision of this
				title.
									(B)A separate violation occurs under this
				paragraph for each day the violation continues.
									(3)Administrative
				imposition of civil penalties(A)The Secretary of Homeland
				Security may impose a civil penalty for a violation of a regulation prescribed,
				or order issued, under an applicable provision of this title. The Secretary
				shall give written notice of the finding of a violation and the penalty.
									(B)In a civil action to collect a civil
				penalty imposed by the Secretary under this paragraph, the issues of liability
				and the amount of the penalty may not be reexamined.
									(C)Notwithstanding subparagraph (a) of
				this paragraph, the district courts of the United States have exclusive
				jurisdiction of a civil action involving a penalty that the secretary initiates
				if—
										(i)the amount in controversy is more
				than—
											(I)$400,000 if the violation was committed
				by a person other than an individual or small business concern; or
											(II)$50,000 if the violation was committed
				by an individual or small business concern;
											(ii)the action is in rem or another
				action in rem based on the same violation has been brought; or
										(iii)another action has been brought
				for an injunction based on the same violation.
										(D)The maximum penalty the Secretary may
				impose under this paragraph is—
										(i)$400,000 if the violation was
				committed by a person other than an individual or small business concern;
				or
										(ii)$50,000 if the violation was
				committed by an individual or small business concern.
										(4)Compromise and
				setoff(A)The
				Secretary may compromise the amount of a civil penalty imposed under this
				subsection.
									(B)The Government may deduct the amount
				of a civil penalty imposed or compromised under this subsection from amounts it
				owes the person liable for the penalty.
									(5)Investigations
				and proceedingsThe provisions set forth in chapter 461 of this
				title shall be applicable to investigations and proceedings brought under this
				subsection to the same extent that they are applicable to investigations and
				proceedings brought with respect to aviation security duties designated to be
				carried out by the Secretary.
								(6)NonapplicationParagraphs
				(1) through (4) of this subsection do not apply to the following persons, who
				shall be subject to penalties as determined by the Secretary of Defense or the
				designee of the Secretary of Defense:
									(A)The transportation
				of personnel or shipments of materials by contractors where the Department of
				Defense has assumed control and responsibility.
									(B)A member of the
				armed forces of the United States when performing official duties.
									(C)A civilian
				employee of the Department of Defense when performing official duties.
									(7)LimitationFor purposes of this subsection, the term
				person does not include an employee of the United States Postal
				Service when performing official duties.
								(8)Small business
				concern definedFor purposes of this subsection, the term
				small business concern has the meaning given that term in
				section 3 of the Small Business Act (15 U.S.C.
				632).
								.
					(b)Section
			 46301(a)(4) of title 49, United States Code is amended by striking or
			 another requirement under this title administered by the Under Secretary of
			 Transportation for Security.
					914.Liability for
			 security screening inspectionsSection 44901 of title 49, United States
			 Code, is amended by adding at the end the following:
					
						(i)Liability for
				security screening inspections
							(1)Limitation for
				good faith inspectionsNo officer or employee of the United
				States inspecting any person or property pursuant to section 44901 or 44903
				shall be held liable for any civil damages as a result of such inspection if
				the officer or employee performed the inspection in good faith.
							(2)Limitation on
				statutory constructionNothing in this subsection shall be
				construed to impair any defense otherwise available to an officer or employee
				described in paragraph (1) under statute or common law, including any defense
				of absolute or qualified immunity.
							(3)Exclusive
				remedyThe exclusive remedy against the United States or its
				officers or employees for any damages arising from the loss, damage, detention,
				or negligent handling of property subject to security screening operations
				under section 44901 or 44903 shall be a claim pursuant to section 3723 of title
				31, except that the maximum amount for which such a claim may be settled under
				section 3723(a) of title 31 shall be the same as the level established under
				section 254.4 of title 14, Code of Federal
				Regulations.
							.
				915.Temporary
			 private screener assistanceSection 44920 of title 49, United States
			 Code, is amended adding at the end the following:
					
						(h)Emergency
				supplemental screeningThe Secretary of Homeland Security may
				establish a program under which the screening of passengers and property at an
				airport under section 44901 may be supplemented for periods of limited duration
				in case of emergencies, such as natural disasters, terrorist acts, or threats
				to national security, by the screening personnel of a qualified private
				screening company in accordance with subsections (c) and (d) under a contract
				entered into with the
				Secretary.
						.
				916.Recurrent
			 training to operate certain aircraftSection 44939 of title 49, United States
			 Code, is amended—
					(1)in subsection (f),
			 by inserting and (g) after subsections (a) through
			 (d); and
					(2)in subsection
			 (g)—
						(A)by redesignating
			 paragraph (2) as paragraph (3); and
						(B)by inserting after
			 paragraph (1) the following:
							
								(2)Recurrent
				trainingThe Secretary may assess a fee for a threat assessment
				to determine that an alien as defined in this section, or any other individual
				specified by the Secretary, applying for recurrent training in the operation of
				any aircraft having a maximum certificated takeoff weight of more than 12,500
				pounds is properly identified and has not since the time of any prior threat
				assessment conducted pursuant to this section become a present risk to aviation
				or national security. If the Secretary determines that such individual is a
				present risk to aviation or national security the Secretary shall immediately
				notify the person providing the training of the determination and that person
				shall not provide the training or if such training has commenced that person
				shall immediately terminate the training. Such fee shall not exceed the amount
				assessed under paragraph (1) and shall be promulgated by notice in the Federal
				Register.
								.
						917.Annual report
			 on unclaimed money recoveredThe Secretary of Homeland Security shall
			 ensure that the Department of Homeland Security maintains an accounting of
			 monies retained under section 44945 of title 49, United States Code.
				CPassenger
			 Screening
				921.Passenger
			 identification documents
					(a)In
			 generalTitle IV of the
			 Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is amended by inserting
			 after section 483 (as added by section 901(a) of this Act) the
			 following:
						
							484.Passenger
				identification documents
								(a)In
				generalNot later than 180 days after the date of enactment of
				this section, the Assistant Secretary of Homeland Security (Transportation
				Security Administration) shall issue regulations to require a passenger to
				present an acceptable personal identification document for inspection before
				entering a sterile area of an airport in the United States. Such inspections
				shall be carried out by personnel designated by the Assistant Secretary.
								(b)Acceptable
				personal identification documents
									(1)In
				generalIn carrying out subsection (a), the Assistant Secretary
				shall establish a list of acceptable personal identification documents.
									(2)Minimum
				requirementsThe Assistant Secretary may include a personal
				identification document on the list to be established under paragraph (1) only
				if the document is issued under the authority of the United States Government,
				a State, or a foreign government and includes each of the following:
										(A)The individual’s
				full legal name.
										(B)The individual’s
				date of birth.
										(C)The individual’s
				gender.
										(D)A photograph of
				the individual.
										(E)The individual’s
				signature.
										(F)Physical security
				features designed to prevent tampering, counterfeiting, and duplication of the
				document for fraudulent purposes.
										(3)Drivers’
				licenses and personal identification cardsThe Assistant
				Secretary shall include on the list to be established under paragraph (1)
				drivers’ licenses and personal identification cards that meet the requirements
				of section 202 of the Real ID Act of 2005 (49 U.S.C. 30301 note).
									(c)Procedures and
				standardsIn carrying out subsection (a), the Assistant Secretary
				shall establish—
									(1)procedures to
				match the name on a personal identification document with the name on an
				airline boarding document;
									(2)procedures to
				match the photograph on a personal identification document with the passenger
				presenting the document; and
									(3)standards for
				training personnel who check personal identification documents to recognize
				unacceptable and false identification documents.
									(d)Failure to
				present acceptable identification documentsA passenger
				attempting to enter a sterile area of an airport in the United States who does
				not present an acceptable identification document shall be subject to such
				additional security screening as the Assistant Secretary determines to be
				appropriate before the passenger may be admitted to the sterile area.
								(e)Knowing
				presentation of false identification documents; penaltiesA passenger who knowingly presents a false
				identification document in an attempt to enter a sterile area of an airport in
				the United States shall be fined under title 18, United States Code, imprisoned
				for not more than 5 years, or both.
								(f)DefinitionsIn
				this section, the following definitions apply:
									(1)FalseThe
				term false has the meaning given such term by section 1028(d) of
				title 18, United States Code.
									(2)PassengerThe
				term passenger means an individual to be carried aboard a
				passenger aircraft to be operated by an air carrier or foreign air carrier in
				air transportation or intrastate air transportation (as such terms are defined
				in section 40102 of title 49, United States Code).
									(3)Sterile
				areaThe term sterile area means any part of an
				airport that is regularly accessible to passengers after having cleared a
				passenger security
				checkpoint.
									.
					(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to subtitle G of title IV
			 (as added by section 901(b)) the following:
						
							
								Sec. 484. Passenger identification
				documents.
							
							.
					922.International
			 passenger prescreeningBefore
			 issuing final regulations to amend the rules for transmitting international
			 passenger data to Customs and Border Protection, the Secretary of Homeland
			 Security shall conduct a pilot program to evaluate the use of automated systems
			 for the immediate prescreening of passengers on flights in foreign air
			 transportation, and shall submit to the Committee on Homeland Security of the
			 House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate a report containing the following:
					(1)An
			 assessment of the technical performance of the tested systems, including the
			 system’s accuracy, scalability, and effectiveness with respect to measurable
			 factors, including, at a minimum, passenger throughput, the rate of flight
			 diversions, and the rate of false negatives and positives.
					(2)A
			 description of the provisions of the tested systems to protect the civil
			 liberties and privacy rights of passengers, as well as a description of the
			 adequacy of an immediate redress or appeals process for passengers denied
			 authorization to travel.
					(3)Cost projections
			 for implementation of the tested systems, including—
						(A)projected costs to
			 the Department of Homeland Security; and
						(B)projected costs of
			 compliance to air carriers operating flights described in subsection
			 (a).
						(4)If multiple
			 systems are tested, a determination as to which tested system is the
			 best-performing and most efficient system to ensure immediate prescreening of
			 international passengers. Such determination shall be made after consultation
			 with individuals in the private sector having expertise in airline industry,
			 travel, tourism, privacy, national security, or computer security
			 issues.
					(5)A
			 plan to deploy the best-performing and most efficient system tested by not
			 later than January 1, 2007.
					923.International
			 cooperative effortsTo ensure
			 that the collection of passenger information is standardized among nations, the
			 Secretary of Homeland Security is encouraged to pursue international
			 cooperative efforts in the appropriate forum to set technology standards for
			 passenger data and collection systems.
				924.Computer
			 assisted passenger prescreening system
					(a)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Assistant Secretary of Homeland Security
			 (Transportation Security Administration) shall submit to the Committee on
			 Homeland Security of the House of Representatives and the Committees on
			 Homeland Security and Governmental Affairs and Commerce, Science, and
			 Transportation of the Senate a report containing—
						(1)information on the
			 percentage of airline passengers that are designated for secondary search on a
			 daily basis by the Computer Assisted Passenger Prescreening System (in this
			 section referred to as CAPPS);
						(2)information on the
			 percentage of such airline passengers that have been found to be terrorists or
			 associates of terrorists;
						(3)information on the
			 annual cost of administering CAPPS; and
						(4)an evaluation of
			 whether CAPPS screening should be continued after the full deployment of the
			 Secure Flight program.
						(b)Form of
			 reportThe report prepared
			 under this section may be submitted in a classified form.
					(c)Limitation on
			 secondary screeningThe Assistant Secretary, in cooperation with
			 appropriate Federal agencies and the representatives of the aviation industry,
			 shall develop a process to ensure that a passenger who has successfully
			 completed a finger-print based background check conducted by the Department of
			 Homeland Security, or holds a security clearance issued by the Department of
			 Homeland Security, is not subject to secondary screening as the result of a
			 designation under CAPPS.
					925.Federal flight
			 deck officers
					(a)Training and
			 requalification trainingSection 44921(c) of title 49, United
			 States Code, is amended by adding at the end the following:
						
							(3)Dates of
				trainingThe Assistant Secretary shall ensure that a pilot who is
				eligible to receive Federal flight deck officer training is offered, to the
				maximum extent practicable, a choice of training dates and is provided at least
				30 days advance notice of the dates.
							(4)Travel to
				training facilitiesThe Assistant Secretary shall establish a
				program to improve travel access to Federal flight deck officer training
				facilities through the use of charter flights or improved scheduled air carrier
				service.
							(5)Requalification
				and recurrent training
								(A)StandardsThe
				Assistant Secretary shall establish qualification standards for facilities
				where Federal flight deck officers can receive requalification and recurrent
				training.
								(B)LocationsThe
				Assistant Secretary shall provide for requalification and recurrent training at
				geographically diverse facilities, including Federal, State, and local law
				enforcement and government facilities, and private training facilities that
				meet the qualification standards established under subparagraph (A).
								(6)Costs of
				training
								(A)In
				generalThe Assistant Secretary shall provide Federal flight deck
				officer training, requalification training, and recurrent training to eligible
				pilots at no cost to the pilots or the air carriers that employ the
				pilots.
								(B)Transportation
				and expensesThe Assistant Secretary may provide travel expenses
				to a pilot receiving Federal flight deck officer training, requalification
				training, or recurrent training.
								(7)CommunicationsNot
				later than 180 days after the date of enactment of this paragraph, the
				Assistant Secretary shall establish a secure means for personnel of the
				Transportation Security Administration to communicate with Federal flight deck
				officers, and for Federal flight deck officers to communicate with each other,
				in support of the mission of such officers. Such means of communication may
				include a secure Internet
				website.
							.
					(b)Revocation of
			 deputization of pilot as Federal flight deck officerSection
			 44921(d)(4) of such title is amended to read as follows:
						
							(4)Revocation
								(A)OrdersThe
				Assistant Secretary may issue, for good cause, an order revoking the
				deputization of a Federal flight deck officer under this section. The order
				shall include the specific reasons for the revocation.
								(B)HearingsAn
				individual who is adversely affected by an order of the Assistant Secretary
				under subparagraph (A) is entitled to a hearing on the record. When conducting
				a hearing under this subparagraph, the administrative law judge shall not be
				bound by findings of fact or interpretations of laws and regulations of the
				Assistant Secretary.
								(C)AppealsAn
				appeal from a decision of an administrative law judge as a result of a hearing
				under subparagraph (B) shall be made to the Secretary of Homeland Security or
				the Secretary’s designee.
								(D)Judicial review
				of a final orderThe determination and order of the Secretary
				revoking the deputization of a Federal flight deck officer under this section
				shall be final and conclusive unless the individual against whom such an order
				is issued files an application for judicial review under subchapter II of
				chapter 5 of title 5 (popularly known as the Administrative Procedure Act)
				within 60 days of entry of such order in the appropriate United States court of
				appeals.
								.
					(c)Federal flight
			 deck officer firearm carriage pilot programSection 44921(f) of
			 such title is amended by adding at the end the following:
						
							(4)Pilot
				program
								(A)In
				generalNot later than 90 days after the date of enactment of
				this paragraph, the Assistant Secretary shall implement a pilot program to
				allow pilots participating in the Federal flight deck officer program to
				transport their firearms on their persons. The Assistant Secretary may
				prescribe any training, equipment, or procedures that the Assistant Secretary
				determines necessary to ensure safety and maximize weapon retention.
								(B)ReviewNot
				later than 1 year after the date of initiation of the pilot program, the
				Assistant Secretary shall conduct a review of the safety record of the pilot
				program and transmit a report on the results of the review to Congress.
								(C)OptionIf
				the Assistant Secretary as part of the review under subparagraph (B) determines
				that the safety level obtained under the pilot program is comparable to the
				safety level determined under existing methods of pilots carrying firearms on
				aircraft, the Assistant Secretary shall allow all pilots participating in the
				Federal flight deck officer program the option of carrying their firearm on
				their person subject to such requirements as the Assistant Secretary determines
				appropriate.
								.
					(d)Federal Flight
			 Deck Officers on international flights
						(1)Agreements with
			 foreign governmentsThe President is encouraged to pursue
			 aggressively agreements with foreign governments to allow maximum deployment of
			 Federal flight deck officers on international flights.
						(2)ReportNot
			 later than 180 days after the date of enactment of this Act, the President (or
			 the President’s designee) shall submit to Congress a report on the status of
			 the President’s efforts to allow maximum deployment of Federal flight deck
			 officers on international flights.
						(e)References to
			 Under SecretarySection 44921 of title 49, United States Code, is
			 amended—
						(1)in subsection (a)
			 by striking Under Secretary of Transportation for Security and
			 inserting Assistant Secretary of Homeland Security (Transportation
			 Security Administration);
						(2)by striking
			 Under Secretary each place it appears and inserting
			 Assistant Secretary; and
						(3)by striking
			 Under Secretary’s each place it appears and inserting
			 Assistant Secretary’s.
						DTechnical
			 Amendments
				931.Reporting
			 requirements repealedThe
			 following provisions are repealed:
					(1)Sections 607 and
			 608 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 44903;
			 117 Stat. 2568).
					(2)Section 109(b) of
			 the Aviation and Transportation Security Act (49 U.S.C. 114 note; 115 Stat.
			 614).
					(3)Section 44942 of
			 title 49, United States Code, and the item relating to such section in the
			 analysis for chapter 449 of such title.
					932.Consolidation
			 of reports
					(a)Section 44938 of
			 title 49, United States Code is amended—
						(1)in the section
			 heading by striking Reports and inserting
			 Transportation security
			 report;
						(2)by striking
			 (a) Transportation
			 security.—;
						(3)by
			 striking the second sentence of subsection (a);
						(4)by striking
			 and at the end of subsection (a)(9);
						(5)by striking the
			 period at the end of subsection (a)(10) and inserting a semicolon;
						(6)by adding at the
			 end of subsection (a) the following:
							
								(11)an assessment of
				the effectiveness of procedures under section 44901;
								(12)a summary of the
				assessments conducted under section 44907(a)(1) and (2); and
								(13)an assessment of
				the steps being taken, and the progress being made, in ensuring compliance with
				section 44906 for each foreign air carrier security program at airports outside
				the United States—
									(A)at which the
				Secretary decides that foreign security liaison officers are necessary for air
				transportation security; and
									(B)for which
				extraordinary security measures are in
				place.
									;
				and
						(7)by striking
			 subsection (b).
						(b)The analysis for
			 subchapter II of chapter 449 of such title is amended by striking the item
			 relating to section 44938 and inserting the following:
						
							
								44938. Transportation security
				report.
							
							.
					933.Aircraft
			 charter customer and lessee prescreeningSection 44903(j)(2)(E) of title 49, United
			 States Code, by inserting certificated after
			 maximum each place it appears.
				XMiscellaneous
			 Provisions
			1001.Protection of
			 Department of Homeland Security name, initials, insignia, and
			 sealSection 875 of the
			 Homeland Security Act of 2002 (6 U.S.C. 455) is amended by adding at the end
			 the following new subsection:
				
					(d)Protection of
				name, initials, insignia, and seal
						(1)In
				generalExcept with the written permission of the Secretary, no
				person may knowingly use, in connection with any advertisement, commercial
				activity, audiovisual production (including film or television production),
				impersonation, Internet domain name, Internet e-mail address, or Internet web
				site, merchandise, retail product, or solicitation in a manner reasonably
				calculated to convey the impression that the Department or any organizational
				element of the Department has approved, endorsed, or authorized such use, any
				of the following (or any colorable imitation thereof):
							(A)The words
				Department of Homeland Security, the initials
				DHS, the insignia or seal of the Department, or the title
				Secretary of Homeland Security.
							(B)The name,
				initials, insignia, or seal of any organizational element (including any former
				such element) of the Department, or the title of any other officer or employee
				of the Department, notice of which has been published by the Secretary of
				Homeland Security in accordance with paragraph (3).
							(2)Civil
				actionWhenever it appears to the Attorney General that any
				person is engaged or is about to engage in an act or practice that constitutes
				or will constitute conduct prohibited by subsection (d)(1), the Attorney
				General may initiate a civil proceeding in a district court of the United
				States to enjoin such act or practice. Such court shall proceed as soon as
				practicable to the hearing and determination of such action and may, at any
				time before final determination, enter such restraining orders or prohibitions,
				or take such other actions as is warranted, to prevent injury to the United
				States or to any person or class of persons for whose protection the action is
				brought.
						(3)Notice and
				publicationThe notice and publication to which paragraph (1)(B)
				refers is a notice published in the Federal Register including the name,
				initials, seal, or class of titles protected under paragraph (1)(B) and a
				statement that they are protected under that provision. The Secretary may amend
				such notices from time to time as the Secretary determines appropriate in the
				public interest and shall publish such amendments in the Federal
				Register.
						(4)Audiovisual
				productionFor the purpose of this subsection, the term
				audiovisual production means the production of a work that
				consists of a series of related images that are intrinsically intended to be
				shown by the use of machines or devices such as projectors, viewers, or
				electronic equipment, together with accompanying sounds, if any, regardless of
				the nature of the material objects, such as films or tapes, in which the work
				is
				embodied.
						.
			1002.Authorized use
			 of surplus military vehiclesThe Secretary shall include United States
			 military surplus vehicles having demonstrated utility for responding to acts of
			 terrorism, emergencies, and other disasters on the Authorized Equipment List in
			 order to allow states and localities to purchase, modify, upgrade, and maintain
			 such vehicles using homeland security assistance administered by the
			 Department.
			1003.Encouraging
			 use of computerized training aidsThe Under Secretary for Science and
			 Technology shall use and make available to state and local agencies computer
			 simulations to help strengthen the ability of municipalities to prepare for and
			 respond to a chemical, biological, or other terrorist attack, and to
			 standardize response training.
			
